EXHIBIT 10.19

REDACTED COPY

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

[ Mission Bay Blocks 29, 30, 31, and 32 ]

This AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made and entered into as of this 21st day of October, 2010, by and between
ARE-SAN FRANCISCO NO. 16, LLC, a Delaware limited liability company (“Seller”),
and BAY JACARANDA NO. 2932, LLC, a Delaware limited liability company (“Buyer”),
with respect to the following (initially capitalized terms not otherwise defined
when first used shall have the meanings given to such terms in Paragraph 1
below):

R E C I T A L S:

A. Seller is the owner of certain real property located in the City and County
of San Francisco (“City”), State of California commonly referred to as Mission
Bay South Development Blocks 29, 30, 31, and 32 and more particularly described
on Exhibit A attached hereto (the “Land”). The Block references are for
convenience only; the Blocks are not legal lots and do not constitute separate
parcels.

B. The Land is a portion of the area generally known as the “Mission Bay
Development Area” (as defined below), and is located within the “South Project
Area” (as defined below), and is subject to the existing “Development
Entitlements” (as defined below).

C. Seller desires to sell the “Property” (as defined below) to Buyer, and Buyer
desires to purchase the Property from Seller, upon the terms and conditions
hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and collectively, the “Parties”) hereby agree that the terms and conditions of
this Agreement and the instructions to “Escrow Holder” (as defined below) with
regard to the “Escrow” (as defined below) are as follows:

A G R E E M E N T:

1. Certain Basic Definitions. For purposes of this Agreement, the following
terms shall have the following definitions:

1.1 “Acquired Office Authorizations” means six hundred seventy-seven thousand
twenty (677,020) square feet of floor area of Office Authorizations, to be
allocated to the Land from the ARE Office Authorizations.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.2 “Acquired Parking Rights” means the right to develop 1.0 parking spaces for
each one thousand (1,000) square feet of gross floor area.

1.3 “Acquired Rights” means the (i) the Acquired Square Footage, (ii) the
Acquired Office Authorizations, (iii) the Acquired Tower Rights, (iv) the
Acquired Parking Rights, and (v) the Infrastructure Rights.

1.4 “Acquired Square Footage” means the right to develop up to an aggregate of
one million (1,000,000) square feet of gross (commercial) floor area.

1.5 “Acquired Tower Rights” means the right to develop up to one (1) Tower.

1.6 “Affiliate” means (a) an entity that directly or indirectly controls, is
controlled by, or is under common control with the person or entity in question,
or (b) an entity at least a majority of whose economic interest is owned by the
person or entity in question; and the term “control” means the power to direct
the management of such entity through voting rights, ownership, or contractual
obligations.

1.7 “Agreement Regarding Construction Obligations” has the meaning set forth in
Paragraph 28.2 below.

1.8 “Agreement Regarding Successor Project Labor Agreement” means the Agreement
Regarding Successor Project Labor Agreement in substantially the form attached
hereto as Exhibit J (subject to such modifications as may be reasonably
negotiated by the Parties).

1.9 “Alexandria” means Alexandria Real Estate Equities, Inc., a Maryland
corporation and Seller’s ultimate parent.

1.10 “ALTA Policy” means an American Land Title Association extended coverage
owner’s policy of title insurance

(6-17-06).

1.11 “Applicable Laws” means all laws, ordinances, rules, regulations, and
requirements of all Governmental Authorities that are applicable to the
Property, including without limitation, the Federal Occupational Health and
Safety Act, the Americans with Disabilities Act of 1990, Title 24 of the
California Code of Regulations, and all Environmental Laws, as amended from time
to time.

1.12 “ARE Office Authorizations” means the Office Authorizations allocated to
the ARE Properties under the ARE Office Space District.

1.13 “ARE Office Space District” means the “Alexandria Mission Bay Life Sciences
and Technology Development District” created by Motion 17709 of the Planning
Commission of the City’s Planning Department for purposes of allocating Office
Authorizations to the ARE Properties.

 

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.14 “ARE Owners” means Seller, ARE-San Francisco No. 15, LLC, a Delaware
limited liability company (“ARE-SF 15”), ARE-San Francisco No. 19, LLC, a
Delaware limited liability company (“ARE-SF 19”), ARE-San Francisco No. 22, LLC,
a Delaware limited liability company, ARE-San Francisco No. 26, LLC, a Delaware
limited liability company (“ARE-SF 26”), and ARE-San Francisco No. 36, LLC, a
Delaware limited liability company (“ARE-SF 36”).

1.15 “ARE Properties” means the Land, Blocks 26-27, Blocks 33-34, and
Blocks 41-43.

1.16 “ARE Retained Office Authorizations” means the ARE Office Authorizations
less the Acquired Office Authorizations.

1.17 “As an example only” is intended solely to introduce descriptive
illustrations for purposes of clarifying the possible applications of specific
provisions of this Agreement, and shall not be deemed, construed, or interpreted
as providing all-inclusive, comprehensive, or exhaustive lists of every possible
situation or circumstance to which the provision in question may apply
(“including, but not limited to”, “including, without limitation”, and similar
phrases are used with the same sole intention).

1.18 “Assignment of Infrastructure Rights” means that certain Limited Assignment
and Assumption of Agreement of Purchase and Sale in substantially the form
attached hereto as Exhibit E (subject to such modifications as may be reasonably
negotiated by the Parties).

1.19 “Assignment of South OPA” means the Assignment, Assumption and Release
Agreement in substantially the form attached hereto as Exhibit D (subject to
such modifications as may be reasonably requested by the Redevelopment Agency
and/or reasonably negotiated by the Parties).

1.20 “Blocked Persons List” means, collectively, the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or any other similar
list maintained by OFAC or any other Governmental Authority pursuant to any
authorizing statute, regulation, or executive order.

1.21 “Blocks 26-27” means that certain real property located in the City
commonly referred to as Mission Bay South Development Blocks 26 and 27.

1.22 “Blocks 26-27 Covenant” means that certain Declaration of Covenants made by
ARE-SF 19 in favor of FOCIL and recorded in the Official Records on March 1,
2005, as Document No. 2005-H911983, as the same may be amended from time to time
(including as the same may have been amended to conform to the Master Developer
Covenant).

 

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.23 “Blocks 26-27 Owner” means ARE-SF 19 or any permitted successor or assign
with respect to any portion of Blocks 26-27.

1.24 “Blocks 26-27 Square Footage” means up to an aggregate of 705,000 square
feet of gross (commercial) floor area that may be developed on Blocks 26-27,
subject to the terms and conditions of the Blocks 26-27 Covenant.

1.25 “Blocks 33-34” means that certain real property located in the City
commonly referred to as Mission Bay South Development Blocks 33 and 34.

1.26 “Blocks 41-43” means that certain real property located in the City
commonly referred to as Mission Bay South Development Blocks 41, 42, and 43,
excluding the Gladstone Property.

1.27 “Blocks 41-43 Covenant” means that certain Declaration of Covenants made by
ARE-SF 15 in favor of CLDC and recorded in the Official Records on September 1,
2004, as Document No. 2004-H802115, as amended by that certain First Amendment
To Declaration of Covenants made by ARE-SF 15, acknowledged by CLDC, and
consented to by FOCIL, recorded in the Official Records on November 15, 2005, as
Document No. 2005-I072103, as any of the foregoing may be amended from time to
time (including as any of the foregoing may have been amended to conform to the
Master Developer Covenant).

1.28 “Blocks 41-43 Owner” means, collectively, ARE-SF 15, ARE-SF 26, and
ARE-SF 36 or any permitted successor or assign with respect to any portion of
Blocks 41-43.

1.29 “Blocks 41-43 Square Footage” means up to an aggregate of 558,000 square
feet of gross (commercial) floor area that may be developed on Blocks 41-43,
subject to the terms and conditions of the Blocks 41-43 Covenant.

1.30 “Brokers” means, collectively, Buyer’s Broker and Seller’s Broker.

1.31 “Buyer Parties” means Buyer and Buyer’s Affiliates (and each of their
Affiliates), including, but not limited to, SFDC, and Buyer’s or such
Affiliates’ shareholders, members, constituent partners, directors, officers,
and employees.

1.32 “Buyer’s Address” means:

Bay Jacaranda No. 2932, LLC

c/o salesforce.com, inc.

The Landmark @ One Market, Suite 300

San Francisco, California 94105

Attention: General Counsel

Re: Mission Bay (Blocks 29-32), SF, CA

Telephone No.: 415-536-6970

Facsimile No.: 415-536-4616

 

-4-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

With a copy to:

Bay Jacaranda No. 2932, LLC

c/o salesforce.com, inc.

The Landmark @ One Market, Suite 300

San Francisco, California 94105

Attention: Mr. Tim Alonso

Telephone No.: 415-536-7225

Facsimile No.: 415-901-4616

1.33 “Buyer’s Agents” means Buyer’s agents, counsel, consultants,
sub-consultants, contractors, sub-contractors, and prospective lenders.

1.34 “Buyer’s Broker” means Cushman & Wakefield.

1.35 “Buyer’s Closing Conditions” has the meaning set forth in Paragraph 10.1
below.

1.36 “Buyer’s Counsel’s Address” means:

Sheppard Mullin Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, California 94111

Attention: Robert A. Thompson, Esq.

Telephone No.: 415-774-3213

Facsimile No.: 415-434-3947

1.37 “California Affidavit” means a California Form 593-C, in substantially the
form attached hereto as Exhibit F-1.

1.38 “Cancellation Charges” has the meaning set forth in Paragraph 5.3 below.

1.39 “CDC” means Catellus Development Corporation, a Delaware corporation.

1.40 “CFD Assessments” means the special taxes (i) to be levied on the Land (and
other property in the Mission Bay Development Area) in accordance with the terms
and conditions of the “Rate and Method of Apportionment of Special Tax”
applicable to the Maintenance CFD, (ii) to be levied on the Land (and other
property in the Mission Bay Development Area) in accordance with the terms and
conditions of the “Rate and Method of Apportionment of Special Tax” applicable
to the Infrastructure CFD, and (iii) to be levied on the Land and other property
in the City in accordance with the terms and conditions applicable to the Public
School CFD.

 

-5-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.41 “CFDs” means, collectively, the Maintenance CFD, the Infrastructure CFD,
and the Public School CFD. The Maintenance CFD and the Infrastructure CFD were
established under the South Financing Plan.

1.42 “City” has the meaning set forth in Recital A above.

1.43 “Claims” has the meaning set forth in Paragraph 2(b) of the Inspection
Agreement.

1.44 “CLDC” means Catellus Land and Development Corporation, a Delaware
corporation.

1.45 “Close of Escrow” means the time of recording of the Grant Deed in the
Official Records.

1.46 “Closing Date” means the date on which the Close of Escrow occurs.

1.47 “CLTA Policy” means a California Land Title Association standard coverage
owner’s policy of title insurance, in the current form used by the Title
Company.

1.48 “CNDA” means that certain Mutual Confidential Information and
Non-Disclosure Agreement dated as of May 6, 2010, between Alexandria and SFDC.

1.49 “COLP” means Catellus Operating Limited Partnership, Delaware limited
partnership (of which CDC is the general partner).

1.50 “Complete Release Date” means the date that is eighteen (18) months after
the Closing Date.

1.51 “Confidential Information” has the meaning set forth in Paragraph 1 of the
CNDA or set forth in Paragraph 2(c) of the Inspection Agreement, as applicable.

1.52 “Convey” or “Conveyed” means to convey, sell, assign, alienate, or
otherwise transfer.

1.53 “Covered Property” means the real property covered by the Project Labor
Agreement.

1.54 “Covered Successor” means any successor in interest and/or assignee, buyer,
ground lessee, or donee of any Covered Property.

1.55 “Covered Work” has the meaning set forth in the Project Labor Agreement.

 

-6-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.56 “Current Tax Period” means the fiscal year of the applicable taxing
authority during which the Close of Escrow occurs.

1.57 “Deposit” means the sum of Four Million Dollars ($4,000,000.00).

1.58 “Development Entitlements” means those documents and materials governing
development of the Property listed on Exhibit B attached hereto.

1.59 “Discretionary Approvals” has the meaning set forth in Paragraph 7.1.4(a)
below.

1.60 “Diversity Program” has the meaning set forth in Paragraph 29.2 below.

1.61 “Effective Date” means the date this Agreement is executed and delivered by
both Seller and Buyer.

1.62 “Environmental Covenant” has the meaning set forth in Paragraph 2(d) of the
Inspection Agreement.

1.63 “Environmental Laws” means any and all federal, state, or local
environmental health and/or safety laws, regulations, standards, decisions of
courts, ordinances, rules, codes, orders, decrees, directives, guidelines,
plans, risk management plans, recorded property covenants, and/or restrictions,
permits, or permit conditions currently existing relating to the environment or
to any Hazardous Materials (including, without limitation, the Risk Management
Plan and the Environmental Covenant) that are applicable to the Land.

1.64 “Environmental Reports” means all environmental reports in Seller’s
possession or control regarding the Land and all “no further action” or similar
letters issued by any applicable Governmental Authority in connection with
Hazardous Materials in, on, or under the Land, all as listed on Exhibit G
attached hereto.

1.65 “Escrow” means an escrow to be opened with Escrow Holder to facilitate the
transactions contemplated in this Agreement.

1.66 “Escrow Holder” means First American Title Insurance Company.

1.67 “Escrow Holder’s Address” means:

First American Title Insurance Company

901 Mariners Island Blvd., Suite 380

San Mateo, California 94404

Attention: Ms. Karen Matsunaga

Escrow No.: NCS-453588-SM

Telephone No.: 650-356-1729

Facsimile No.: 650-638-9116

 

-7-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.68 “Exchange” means a tax-deferred exchange pursuant to Section 1031 of the
Internal Revenue Code.

1.69 “Existing Construction Agreement” means that certain Construction
Commencement Agreement [Mission Bay - Blocks 26-27, Blocks 29-32, and
Blocks 41-43] recorded in the Official Records on November 15, 2005, as Document
No. 2005-I072104.

1.70 “FIRPTA Certificate” means a certificate of non-foreign status, in the form
attached hereto as Exhibit F-2.

1.71 “FOCIL” means FOCIL-MB, LLC, a Delaware limited liability company. As of
the Effective Date, FOCIL is the Master Developer and the Infrastructure
Developer.

1.72 “Gladstone Property” means that certain real property located in the City
commonly referred to 1650 Owens Street.

1.73 “Governmental Authority” has the meaning set forth in Paragraph 2(h) of the
Inspection Agreement.

1.74 “Government Representative” has the meaning set forth in Paragraph 3(c) of
the Inspection Agreement.

1.75 “Grant Deed” means a grant deed, in substantially the form attached hereto
as Exhibit H.

1.76 “Hazardous Materials” means any substance, material or waste that, because
of its quantity, concentration, or physical or chemical characteristics poses a
present or potential hazard to human health and safety or to the environment,
including, but not limited to, petroleum, petroleum-based products, natural gas,
or any substance, material, or waste (including, without limitation,
biohazardous waste and medical waste) that is, or shall be, listed, regulated,
or defined by federal, state, or local statute, regulation, rule, ordinance, or
other governmental requirement to be hazardous, acutely hazardous, extremely
hazardous, toxic, radioactive, biohazardous, infectious, or otherwise dangerous.

1.77 “Immediately Available Funds” means cash, bank cashier’s check, or a
confirmed wire transfer of funds.

1.78 “Independent Consideration” means the sum of One Thousand Dollars
($1,000.00).

1.79 “Infrastructure” means the infrastructure or other improvements to be
constructed in accordance with the South Infrastructure Plan or the South Scope
of Development.

 

-8-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.80 “Infrastructure CFD” means Redevelopment Agency of the City and County of
San Francisco Community Facilities District No. 6 (Mission Bay South Public
Improvements).

1.81 “Infrastructure CFD Bonds” means, collectively, the following bonds issued
by the Redevelopment Agency pursuant to the Mello-Roos Community Facilities
District Act of 1982 (as amended):

(a) Special Tax Bonds, Series 2001-South;

(b) Special Tax Bonds, Series 2002 Parity-South; and

(c) Special Tax Bonds, Series 2005A Parity-South (Current Interest Bonds), and
Special Tax Bonds, Series 2005B Parity-South (Capital Appreciation Bonds)
(collectively, the “2005 Infrastructure CFD Bonds”).

1.82 “Infrastructure CFD Bond Disclosure Assumption Agreement” has the meaning
set forth in Paragraph 28.11 below.

1.83 “Infrastructure CFD Bond Disclosure Certificate” means that certain
Continuing Disclosure Certificate dated July 26, 2005, executed by Seller in
connection with the issuance of the 2005 Infrastructure CFD Bonds.

1.84 “Infrastructure Developer” means FOCIL or FOCIL’s successor as “Owner”
under (and as defined in) the South OPA with respect to the obligation to
construct Infrastructure, provided that such successor has been approved by the
Redevelopment Agency if, and to the extent, required under the South OPA.

1.85 “Infrastructure Rights” has the meaning set forth in Paragraph 8 below.

1.86 “Inspection Agreement” means that certain Access, Inspection, and Indemnity
Agreement effective as of September 6, 2010, by and between Seller and SFDC, a
copy of which is attached hereto as Exhibit K.

1.87 “Inspection Period” has the meaning set forth in Paragraph 1 of the
Inspection Agreement.

1.88 “Inspection Work” has the meaning set forth in Paragraph 3(a) of the
Inspection Agreement.

1.89 “Land” has the meaning set forth in Recital A above.

1.90 “Legal Costs” has the meaning set forth in Paragraph 25 below.

 

-9-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.91 “Life Science Uses” means life sciences, biotechnology, biomedical, or
similar research facility uses.

1.92 “Maintenance CFD” means Redevelopment Agency of the City and County of San
Francisco Community Facilities District No. 5 (Mission Bay Maintenance
District).

1.93 “Master Commercial Declaration” means the Master Declaration of Covenants,
Conditions, Restrictions and Reservation of Easements for Mission Bay Commercial
recorded in the Official Records on January 16, 2001, as Document
No. 2001-G889923-00 at Reel H804, Image 0058, as amended by the First Amendment
To Master Declaration of Covenants, Conditions, Restrictions and Reservation of
Easements for Mission Bay Commercial recorded in the Official Records on
August 17, 2004, as Document No. 2004-H787770-00 at Reel I703, Image 0226, and
by the Second Amendment To Master Declaration of Covenants, Conditions,
Restrictions and Reservation of Easements for Mission Bay Commercial recorded in
the Official Records on October 20, 2004, as Document No. 2004-H834740-00 at
Reel I747, Image 0186, as the same may hereafter be amended.

1.94 “Master Developer” means FOCIL or FOCIL’s successor as “Owner” under (and
as defined in) the South OPA, provided that such successor has been approved by
the Redevelopment Agency if, and to the extent, required under the South OPA.

1.95 “Master Developer Covenant” means that certain Second Amended and Restated
Declaration of Covenants [FOCIL Property] recorded in the Official Records on
November 15, 2005, as Document No. 2005-I072097.

1.96 “Mission Bay Development Area” means that certain real property located in
the City and County of San Francisco and generally bounded by Townsend Street,
Third Streets, relocated Terry Francois Boulevard, Mariposa Street and Seventh
Street.

1.97 “Natural Hazards Statement” means the Natural Hazards Disclosure Report
relating to the Land, a copy of which is attached hereto as Exhibit I-2.

1.98 “Notices” has the meaning set forth in Paragraph 23 below.

1.99 “OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

1.100 “OFAC Rules” means, collectively, the regulations promulgated and/or
issued by OFAC and any statute, regulation, or executive order relating thereto.

1.101 “Office Authorization(s)” means the authorization(s) to develop office
space under the Office Program.

 

-10-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.102 “Office Program” means the annual office limitation program set forth in
Sections 321 and 322 of the City’s Planning Code.

1.103 “Official Records” means the Official Records of the Recorder of the City
and County of San Francisco, California.

1.104 “Oil Companies” means Texaco (for itself and its parent, predecessor and
affiliated companies, including, without limitation, ChevronTexaco Corporation),
(B) Chevron U.S.A. Inc. (for itself and its parent, predecessor and affiliated
companies), (C) ConocoPhillips Company (for itself and its parent, predecessor
and affiliated companies), (D) Atlantic Richfield Company (for itself and its
parent, predecessor and affiliated companies), and (E) Union Oil Company of
California (for itself and its parent, predecessor and affiliated companies).

1.105 “Oil Company Access Agreement” means that certain Environmental Access
Agreement dated November 22, 2004, between Seller and Texaco, as the same may
have been amended.

1.106 “Oil Company Agreements” means the Oil Company Settlement Agreement, the
Oil Company Access Agreement, and the Oil Company Release Agreement.

1.107 “Oil Company Release Agreement” means that certain Mutual Release and
Limited Indemnity Agreement dated November 22, 2004, among (i) on the one hand,
(A) CLDC (for itself and its parent, predecessor and affiliated companies,
including, without limitation, COLP and CDC), and (B) Seller (for itself and its
parent, predecessor and affiliated companies, including, without limitation,
Alexandria), and (ii) on the other hand, the Oil Companies, as the same may have
been amended.

1.108 “Oil Company Settlement Agreement” means that certain Settlement Agreement
dated November 22, 2004, among (i) on the one hand, Texaco, and (ii) on the
other hand, (A) CLDC and COLP, and (B) Alexandria and Seller.

1.109 “Oppose” or “Opposing” means oppose, contest, challenge, object to, and/or
otherwise interfere with.

1.110 “Original Project Labor Agreement” means that certain Mission Bay Project
Agreement dated October 8, 1990.

1.111 “Other SFDC Owner” means any Affiliate of Buyer who owns any property in
the South Project Area other than the Land.

1.112 “Other SFDC Property” means any property in the South Project Area other
than the Land that is owned by Buyer or any Other SFDC Owner.

 

-11-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.113 “Other SFDC Square Footage” means the square footage of gross (commercial)
floor area that Buyer or any Other SFDC Owner has the right to develop on any
Other SFDC Property.

1.114 “Other SFDC Tower Rights” means the Towers that Buyer or any Other SFDC
Owner has the right to develop on any Other SFDC Property.

1.115 “Permitted Encumbrances” means all matters affecting title to the Land
described in Exhibit C-1 attached hereto.

1.116 “Pro Forma Policy” has the meaning set forth in Section 3 in Exhibit C-1
attached hereto.

1.117 “Project” means the development to be constructed by Buyer on the Land in
accordance with the Development Entitlements and the terms and conditions of
this Agreement.

1.118 “Project Labor Agreement” means, collectively, the Original Project Labor
Agreement and the Project Labor Agreement Addendum, as the same may be amended
from time to time.

1.119 “Project Labor Agreement Addendum” means that certain Addendum To
Agreement entered into in 2003.

1.120 “Property” means the Real Property plus the Acquired Rights.

1.121 “Property Owner” means Buyer or any permitted successor or assign with
respect to the Property.

1.122 “Proposition N” means the ordinance (denominated Proposition N) being
submitted to the voters of the City at the general election being held on
November 2, 2010, which submittal was approved by the City’s Board of
Supervisors on July 27, 2010, pursuant to Motion No. M10-118. If approved by the
voters, such ordinance would amend Section 1102 of Article 12-C of the San
Francisco Business and Tax Regulations Code to increase the real property
transfer tax on certain properties.

1.123 “Public School CFD” means San Francisco Unified School District of the
City and County of San Francisco Community Facilities District No. 90-1 (Public
School Facilities).

1.124 “Purchase Price” means the sum of One Hundred Thirty-Seven Million Five
Hundred Thousand Dollars ($137,500,000.00).

1.125 “Purchase Price Balance” means the balance of the Purchase Price over and
above the Deposit (including all interest accrued thereon).

 

-12-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.126 “Real Property” means the Land, together with all appurtenances thereto
and improvements thereon (if any).

1.127 “Redevelopment Agency” means the Redevelopment Agency of the City and
County of San Francisco.

1.128 “Release Exception Claims” has the meaning set forth in Paragraph 18.3
below.

1.129 “Risk Management Plan” and “RMP” mean the Risk Management Plan dated
May 11, 1999, for the Mission Bay Area, San Francisco, California, as the same
may be amended from time to time (approved on May 12, 1999, by the State of
California Regional Water Quality Control Board for the San Francisco Bay
Region).

1.130 “Seek” or “Sought” means seek, apply for, process, obtain, act on, or
otherwise pursue.

1.131 “Seller Parties” means Seller and Seller’s Affiliates (and each of their
Affiliates), including, but not limited to, Alexandria and the other ARE Owners,
and Seller’s or such Affiliates’ shareholders, members, constituent partners,
directors, officers, and employees.

1.132 “Seller Party Owner” means any Seller Party that owns any property in the
South Project Area as of the Close of Escrow.

1.133 “Seller Party Property” means any property in the South Project Area that
is owned by any Seller Party as of the Close of Escrow.

1.134 “Seller’s Address” means:

ARE-San Francisco No. 16, LLC

c/o Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

Attention: Corporate Secretary

Re: Mission Bay (Blocks 29-32), SF, CA

Telephone No.: 626-578-0777

Facsimile No.: 626-578-0770

 

-13-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

With a copy to:

ARE-San Francisco No. 16, LLC

c/o Alexandria Real Estate Equities, Inc.

1700 Owens Street, Suite 590

San Francisco, California 94158

Attention: Mr. Stephen A. Richardson

Telephone No.: 415-554-8844

Facsimile No.: 415-554-0142

1.135 “Seller’s Broker” means GVAKM and Cornish & Carey.

1.136 “Seller’s Closing Conditions” has the meaning set forth in Paragraph 10.2
below.

1.137 “Seller’s Counsel’s Address” means:

David S. Meyer, Attorney-At-Law

4535 Don Pio Drive

Woodland Hills, CA 91364-5308

Telephone No.: 818-346-4176

Facsimile No.: 818-346-4196

1.138 “SFDC” means salesforce.com, inc., a Delaware corporation and Buyer’s
ultimate parent.

1.139 “South Design for Development” means the Design for Development for the
Mission Bay South Project Area adopted on September 17, 1998, by the
Redevelopment Agency Commission by Resolution No. 191-98, as the same may be
amended from time to time.

1.140 “South DRDAP” means the Mission Bay South Design Review and Document
Approval Procedure attached to the South OPA as Attachment G, as the same may be
amended from time to time.

1.141 “South Financing Plan” means the Mission Bay South Financing Plan attached
to the South OPA as Attachment E, as the same may be amended from time to time.

1.142 “South Infrastructure Plan” means the Mission Bay South Infrastructure
Plan attached to the South OPA as Attachment D, as the same may be amended from
time to time.

1.143 “South OPA” means the Mission Bay South Owner Participation Agreement
listed on Exhibit B attached hereto.

 

-14-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

1.144 “South Project Area” means the area located in the City and County of San
Francisco that is the subject of the South OPA.

1.145 “South Redevelopment Plan” mean the Mission Bay South Redevelopment Plan
adopted on November 2, 1998, by the San Francisco Board of Supervisors by
Ordinance No. 335-98, as the same may be amended from time to time.

1.146 “South Scope of Development” means the Mission Bay South Scope of
Development attached to the South OPA as Attachment B, as the same may be
amended from time to time.

1.147 “Surviving Obligations” means obligations expressly stated in this
Agreement to survive the termination hereof.

1.148 “Tax Payment Agreement” means that certain Amended and Restated Tax
Payment Agreement between FOCIL and Seller recorded in the Official Records on
September 22, 2010, as Document No. 2010-J053674.

1.149 “Termination Deadline” means 5:00 p.m. on October 22, 2010.

1.150 “Termination Notice” has the meaning set forth in Paragraph 5.3 below.

1.151 “Texaco” means Texaco Inc., a Delaware corporation.

1.152 “Title Company” means First American Title Insurance Company.

1.153 “Title Policy” has the meaning set forth in Paragraph 13 below.

1.154 “TMA” means the Transportation Management Association that was formed to
implement and administer the Transportation System Management Plan for the
Mission Bay Development Area.

1.155 “Tower” has the meaning given to such term in the South Design for
Development.

1.156 “Transfer” means to sell, assign, convey, lease, sublease, “Mortgage” (as
defined below), hypothecate, or otherwise alienate, excluding therefrom any
grant of occupancy rights for permanent improvements such as space leases.
Solely for purposes of this definition, the term “Mortgage” means any mortgage,
deed of trust, financing lease, indenture, trust agreement, reimbursement
agreement, certificate of participation, collateral assignment, or other
agreement or instrument (including without limitation any derivative agreement,
swap, hedge, forward purchase, or other instrument relating to any of the
foregoing) creating or evidencing a security interest in, encumbrance upon,
securitization of, or lien against (a) any portion of or interest in the
Property, (b) any interest in this Agreement, (c) any ownership interest in or
security of Buyer, or (d) any income, rentals, revenue, profits, or other
proceeds derived from

 

-15-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Buyer’s ownership, operation, leasing, or sale of any portion of or interest in
the Property, whether as security for the repayment of a loan or the performance
of an obligation or as the creation of fractional undivided interests that are
sold or pledged, directly or indirectly, or that are negatively pledged, in
order to finance or refinance, directly or indirectly, any costs of Buyer
incurred in connection with Buyer’s obligations under this Agreement.

1.157 “Transferee” means any natural person, corporation, firm, partnership,
association, joint venture, governmental or political subdivision or agency or
any similar entity to whom a Transfer is made.

1.158 “Unavoidable Delay” means a delay that is caused by strikes or other labor
disputes, acts of god, weather (to the extent different from seasonal norms for
the San Francisco Bay area), inability to obtain labor or materials despite
commercially reasonable efforts (financial condition excepted), lawsuits brought
by plaintiffs who are not Affiliates of the person claiming the benefit of the
Unavoidable Delay (except to the extent caused by the negligence of the person
claiming the benefit of the Unavoidable Delay), but only to the extent that an
injunction or restraining order has been issued by a court of competent
jurisdiction preventing performance, atypical restrictions imposed or mandated
by Governmental Authorities in issuing requisite approvals or consents, enemy
action, terrorism, civil commotion, fire, flood, earthquake, or other natural
disaster or casualty, or any other unforeseeable event beyond the reasonable
control of the person claiming the benefit of the Unavoidable Delay.

1.159 “Vested Square Footage” means the right to develop up to an aggregate of
935,000 square feet of gross (commercial) floor area.

1.160 “Vesting Covenant” means that certain Declaration of Covenants made by
Seller in favor of CLDC and recorded in the Official Records on October 29,
2004, as Document No. 2004-H841652 (as the same may be amended from time to time
(including as the same may have been amended to conform to the Master Developer
Covenant)), pursuant to which Seller has the right (among other rights) to
develop on the Land not more than the Vested Square Footage in up to five (5)
buildings.

1.161 “Vesting PSA” means that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of October 1, 2004, between CLDC, as seller, and
Seller, as buyer (as the same may be amended from time to time), pursuant to
which Seller acquired the Land and certain entitlements. CLDC’s rights and
obligations under the Vesting PSA were assigned to FOCIL pursuant to that
certain Assignment and Assumption of Sale Agreements (Alexandria) effective as
of November 22, 2004, between CLDC, as assignor, and FOCIL, as assignee.

2. Purchase and Sale. Seller agrees to sell the Property to Buyer, and Buyer
agrees to purchase the Property from Seller, for the Purchase Price and upon the
terms and conditions set forth in this Agreement. Simultaneously with the
delivery of the Deposit pursuant to Paragraph 3.1 below, Buyer shall deliver the
Independent Consideration or cause the

 

-16-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Independent Consideration to be delivered to Escrow Holder, in Immediately
Available Funds. Escrow Holder shall automatically and immediately deliver the
Independent Consideration to Seller (in accordance with wiring instructions
separately provided by Seller), without the need for any further instructions
from Buyer. Seller and Buyer agree that the Independent Consideration, plus
Buyer’s agreement to pay the Cancellation Charges pursuant to Paragraph 5.3
below if Buyer exercises its termination right under Paragraph 5.3 below, have
been bargained for as consideration for Seller’s execution and delivery of this
Agreement and for Buyer’s right to conduct the Inspection Work and to review
Seller’s files regarding the Property, and is independent of any other
consideration or payment provided for in this Agreement. The Independent
Consideration shall be non-refundable, and shall not be applied to the Purchase
Price upon the Close of Escrow.

3. Payment of Purchase Price. The Purchase Price shall be paid by Buyer as
follows:

3.1 Deposit. Within one (1) business day after the Effective Date, Buyer shall
deliver the Deposit or cause the Deposit to be delivered to Escrow Holder, in
Immediately Available Funds. Escrow Holder shall deposit the Deposit in a
non-commingled trust account and shall invest the Deposit in federally insured
interest bearing money market accounts or certificates of deposit or in United
States Treasury Bills or such other instruments as Buyer may instruct from time
to time.

3.2 Delivery, Application, and Disposition of Deposit.

3.2.1 Buyer’s failure to deliver the Deposit as required by Paragraph 3.1 above
shall constitute a default by Buyer under this Agreement and shall entitle
Seller, by written notice to Buyer and Escrow Holder, to terminate this
Agreement as of the date of Buyer’s receipt of such termination notice, in which
event the provisions of Paragraph 19.1 below will apply.

3.2.2 The Deposit (including all interest accrued thereon) shall be applied to
the Purchase Price upon the Close of Escrow. If Buyer terminates this Agreement
and the Escrow on or prior to the dates designated within, and in accordance
with the provisions of, Paragraph 5.3, Paragraph 10.3.1, or Paragraph 21 below,
the Deposit (including all interest accrued thereon) shall be refunded to Buyer.
The Deposit shall be paid to Seller pursuant to Paragraph 19.1 below if
(a) Seller fully performs its obligations under this Agreement, (b) Buyer does
not elect to terminate this Agreement in accordance with Paragraph 5.3,
Paragraph 10.3.1, or Paragraph 21, and (c) the transaction contemplated in this
Agreement does not close as a result of a breach by Buyer of Buyer’s obligations
under this Agreement. If this Agreement is terminated for any reason before the
Close of Escrow (whether the Deposit is refunded to Buyer or paid to Seller
pursuant to this Agreement), both Seller and Buyer shall be relieved of all
further obligations and liabilities under this Agreement, except for the
Surviving Obligations and except as may be expressly provided otherwise in this
Agreement.

 

-17-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

3.3 Closing Funds. In time sufficient to permit the Close of Escrow on the
scheduled date therefor (in no event later than one (1) business day in
advance), Buyer shall deliver the Purchase Price Balance or cause the Purchase
Price Balance to be delivered to Escrow Holder, in Immediately Available Funds,
plus a sum equal to Escrow Holder’s estimate of Buyer’s share of closing costs,
prorations, and charges payable pursuant to this Agreement, also in Immediately
Available Funds.

4. Escrow.

4.1 Opening of Escrow. Each Party shall cause the Escrow to be opened with
Escrow Holder by delivering to Escrow Holder, no later than one (1) business day
after the date of this Agreement, three (3) duplicate originals of this
Agreement executed by such Party. Each Party agrees to execute, deliver, and be
bound by any reasonable or customary supplemental escrow instructions of Escrow
Holder or other instruments as may reasonably be required by Escrow Holder in
order to consummate the transaction contemplated by this Agreement. Any such
supplemental instructions shall not conflict with, amend, or supersede any
portions of this Agreement unless expressly consented or agreed to in writing by
each Party.

4.2 Close of Escrow. The Escrow shall close on or before November 1, 2010,
provided that Buyer and Seller may close, but shall not be obligated to close,
the Escrow upon such other earlier or later date as Buyer and Seller may
mutually agree in writing.

5. Condition of Property.

5.1 Inspection and Studies; Review of Seller’s Files. Before the Effective Date,
and continuing hereafter during the Inspection Period, Buyer has had, and shall
continue to have, the right, at Buyer’s sole cost and expense, but subject in
all events to Buyer’s compliance with Applicable Laws and the provisions of the
Inspection Agreement, to conduct the Inspection Work and to review Seller’s
files regarding the Property.

5.2 Buyer’s Entry on Land; Insurance; Indemnification. Buyer’s entry on the
Property shall be subject in all events to Buyer’s compliance with Applicable
Laws and the provisions of the Inspection Agreement. Without limiting the
generality of the foregoing, (i) the insurance to be maintained by Buyer in
connection with any entry on the Property by Buyer shall be as set forth in
Paragraph 8 of the Inspection Agreement, and (ii) Buyer’s indemnification of
Seller in connection with any entry on the Property by Buyer shall be as set
forth in Paragraph 9 of the Inspection Agreement.

5.3 Buyer’s Termination Right. Buyer shall have the right at any time before the
Termination Deadline to terminate this Agreement if, during the course of
Buyer’s investigation of the Property, Buyer determines, in its sole discretion,
that the Property is not acceptable to Buyer. Buyer may exercise such
termination right by delivering written notice of termination to Seller and
Escrow Holder (a “Termination Notice”) before the Termination Deadline. Upon the
timely delivery of a Termination Notice, (i) Escrow Holder, without the

 

-18-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

need for any further instructions from either Seller or Buyer, shall
automatically and immediately return to Buyer the Deposit (including all
interest accrued thereon), (ii) Buyer shall bear all Escrow cancellation charges
and similar fees (“Cancellation Charges”), and (iii) this Agreement shall
automatically terminate and be of no further force or effect and neither Party
shall have any further rights or obligations under this Agreement, except for
the Surviving Obligations. If, for any reason whatsoever, Buyer does not
exercise such termination right by delivery of the Termination Notice before the
Termination Deadline, Buyer shall be deemed to have elected not to terminate
this Agreement.

5.4 Limitation on Seller’s Liability. Without limiting any other disclaimer or
release of Seller liability under this Agreement, Buyer agrees that Seller shall
not have any liability, obligation, or responsibility of any kind with respect
to any of the matters described in Paragraph 10 of the Inspection Agreement.

6. Title.

6.1 Title Materials. Seller has delivered to Buyer (or caused to be made
available to Buyer) a current standard preliminary title report for the Land
issued by the Title Company, together with copies of the underlying documents
relating to the Schedule B exceptions set forth in such report. Buyer, in its
sole discretion and at its sole cost and expense, also may order (i) a current
as-built ALTA survey of the Land, in form reasonably satisfactory to Buyer and
Title Company, prepared by a surveyor licensed in the State of California and
certified to Buyer, Title Company, and such other persons or entities as Buyer,
in its sole discretion, may request (using a surveyor’s certificate reasonably
satisfactory to Buyer and Title Company); and (ii) a UCC search with regard to
the Land and/or Seller, its affiliated entities, and its
predecessors-in-interest.

6.2 Removal of Certain Title Matters. As a condition to the Close of Escrow,
Seller shall take all action necessary to remove from title to the Land (i) all
matters created by Seller on or after the effective date of the Pro Forma Policy
without the prior written consent of Buyer (which consent may be withheld in
Buyer’s sole discretion exercised in good faith), and (ii) all liens and
encumbrances affecting the Land that secure an obligation to pay money, other
than the lien that secures payment of installments, not yet delinquent, of
general and special real and personal property taxes and other charges collected
with general and special real and personal property taxes (such as assessments
(including the CFD Assessments) levied by any Mello-Roos District affecting the
Land (including the CFDs)) (provided, however, that Seller may satisfy Seller’s
obligation to remove any such lien or encumbrance if, before the Close of
Escrow, (x) Seller deposits funds into the Escrow that are sufficient to pay, in
full, the obligation secured by such lien or encumbrance, and (y) Seller gives
Escrow Holder irrevocable written instructions to disburse such funds to the
person or persons legally entitled thereto in exchange for a written release or
termination of such lien or encumbrance).

6.3 Title Policy. The Title Company’s issuance of an ALTA Policy in the amount
of the Purchase Price showing title to the Land vested in Buyer, subject only to
the

 

-19-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Permitted Encumbrances, shall be conclusive evidence that Seller has complied
with any covenant or obligation, express or implied, to convey to Buyer good and
marketable title to the Land.

7. Entitlement Covenants.

7.1 Development Covenants.

7.1.1 Buyer’s Covenant. Buyer hereby covenants (which covenant shall bind
Buyer’s successors and assigns with respect to the Land) not to develop on the
Land, and not to Seek to develop on the Land, any improvements of any kind that
will fail to conform to the Acquired Rights, except as may be expressly provided
otherwise in this Agreement. Notwithstanding the foregoing, Buyer may Seek
additional parking rights with respect to the Land, so long as the Acquired
Parking Rights plus all additional parking rights secured by Buyer with respect
to the Land do not result in Buyer having the right to develop more than an
aggregate of 1.4 parking spaces for each one thousand (1,000) square feet of
gross floor area. Buyer hereby expressly acknowledges that (i) the South Design
for Development establishes a minimum and maximum of 1.0 parking spaces for each
one thousand (1,000) square feet of gross floor area for all Commercial
Industrial uses other than Life Science Uses, and (ii) Seller is making no
representation or warranty, express or implied, as to the right, power, or
authority of any Governmental Authority to approve or grant, or the right or
ability of any person or entity to obtain, more than an aggregate of 1.0 parking
spaces for each one thousand (1,000) square feet of gross floor area for any
Commercial Industrial use other than Life Science Uses. In addition, nothing in
this Agreement shall be deemed, construed, or interpreted to prevent Buyer from
applying to the Acquired Square Footage any definition regarding floor area set
forth in the South Design for Development. In the event Buyer (or any successor
or assign with respect to the Land) breaches or violates the covenant contained
in this Paragraph 7.1.1, Seller may pursue all remedies available to Seller, at
law or in equity, including, but not limited to, an action in equity or
otherwise for specific performance of the foregoing covenant or an injunction
against any breach or violation of such covenant. Buyer hereby agrees that the
covenant contained in this Paragraph 7.1.1 is unique to Buyer and that any
breach thereof could cause irreparable harm to Seller. Accordingly, Buyer agrees
that an injunction is a proper and fair remedy for such a breach.

7.1.2 Transfer(s) of Development Rights. Seller hereby acknowledges and agrees
that the Acquired Square Footage exceeds the Vested Square Footage by
65,000 square feet of gross (commercial) floor area. As of the Close of Escrow,
Seller shall cause the Blocks 26-27 Owner to Convey to Seller from the
Blocks 26-27 Square Footage and/or shall cause the Blocks 41-43 Owner to Convey
to Seller from the Blocks 41-43 Square Footage an aggregate of 65,000 square
feet of gross (commercial) floor area, in the manner contemplated in, and in
accordance with, the Blocks 26-27 Covenant, the Blocks 41-43 Covenant, and/or
the Master Developer Covenant. At the Close of Escrow, Seller shall Convey to
Buyer the Acquired Square Footage.

 

-20-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

7.1.3 Excess Development. Seller hereby expressly acknowledges and agrees that
it shall not be a breach or violation of the covenant set forth in
Paragraph 7.1.1 above (i) if the total square footage developed on the Land
exceeds the Acquired Square Footage, so long as any Other SFDC Square Footage
necessary to cover such excess has been Conveyed to the Property Owner in
accordance with the Master Developer Covenant and the Vesting Covenant (as the
same may be amended, restated, replaced, or supplemented as of the Close of
Escrow), (ii) if the number of Towers developed on the Land exceeds the Acquired
Tower Rights, so long as any Other SFDC Tower Rights necessary to cover such
excess has been Conveyed to the Property Owner in accordance with the Master
Developer Covenant and the Vesting Covenant (as the same may be amended,
restated, replaced, or supplemented as of the Close of Escrow), and (iii) if the
total square footage of office space developed on the Land exceeds the Acquired
Office Authorizations, so long as the Property Owner secures any additional
Office Authorizations necessary to cover such excess, either by re-allocating to
the Land Office Authorizations allocated to any Other SFDC Property (subject to
the approval of the City’s Planning Department and/or Zoning Administrator (as
applicable) and to compliance with the Office Program) or by securing additional
Office Authorizations through the Office Program. The Conveyance of any square
footage or Towers to the Property Owner, and the development of any such square
footage or Towers on the Land, shall be subject to (x) compliance with all
applicable requirements and/or procedures set forth in the Development
Entitlements (including any placement and/or separation restrictions applicable
to Towers contained in the South Design for Development), and (y) the receipt of
any requisite approvals or consents from Governmental Authorities, including,
without limitation, the Redevelopment Agency.

7.1.4 Seller’s Covenant Regarding Acquired Rights. Seller hereby covenants
(which covenant shall bind Seller’s successors and assigns) to take all actions,
both before and after the Close of Escrow, reasonably required to vest the
Acquired Rights in Buyer, including the execution and delivery of any further
agreements that may be reasonably required to fulfill such covenant. If Seller
(or any successor or assign) breaches or violates the foregoing covenant, Buyer
(or any other Property Owner) may pursue all remedies available to Buyer (or
such Property Owner), at law or in equity, including, but not limited to, an
action in equity or otherwise for specific performance of the foregoing covenant
or an injunction against any breach or violation of such covenant. Seller hereby
agrees that the covenant contained in this Paragraph 7.1.4 is unique to Seller
and that any breach thereof could cause irreparable harm to Buyer (or any other
Property Owner). Accordingly, Seller agrees that an injunction is a proper and
fair remedy for such a breach.

7.1.5 Covenants Regarding Post-Closing Assistance.

(a) Seller hereby covenants (which covenant [***]) that, upon Buyer’s written
request, delivered within [***], Seller shall [***] in connection with [***] (i)
to secure [***], (ii) to obtain [***] in connection with [***], and/or (iii) to
apply [***]. Such [***] is not intended to rise to the level of [***], but is
intended to include [***] as providing [***] regarding the [***] and [***] and
otherwise [***] in support of [***]. Notwithstanding any of the foregoing, under
no circumstances shall Seller be required to [***] (x) to modify [***], to
change or attempt to change [***] or to obtain or attempt to obtain [***], or
(y) that Seller determines, in Seller’s reasonable discretion, would [***].
Buyer shall [***] by Seller in providing [***] (including, but not limited to,
[***] in connection with [***]) within [***] after Buyer’s receipt of [***],
together with reasonably acceptable [***] thereof. If Seller [***], Buyer (or
any other Property Owner) may [***], including, but not limited to, [***].

(b) Buyer hereby covenants (which covenant [***]) that, upon any Seller Party
Owner’s written request, delivered within [***], Buyer shall [***] in connection
with [***] (i) to secure [***], and/or (ii) to obtain [***] in connection with
[***]. Such [***] is not intended to rise to the level of [***], but is intended
to include [***] as providing [***] regarding the [***] and [***] and otherwise
[***] in support of [***]. Notwithstanding any of the foregoing, under no
circumstances shall Buyer be required to [***] (x) to modify [***], to change or
attempt to change [***], or to obtain or attempt to obtain [***], or (y) that
Buyer determines, in Buyer’s reasonable discretion, would [***]. The affected
Seller Party Owner [***] by Buyer in providing [***] (including, but not limited
to, [***] in connection with [***]) within [***] after such Seller Party Owner’s
receipt of [***], together with reasonably acceptable [***] thereof. If Buyer
[***], the affected Seller Party Owner may [***], including, but not limited to,
[***].

7.1.6 Covenants Regarding Post-Closing Non-Interference.

(a) Seller hereby covenants (which covenant [***]), during the period commencing
[***] and ending [***], not to [***] (i) to secure [***], (ii) to obtain [***]
in connection with [***], (iii) to secure [***], so long as all additional [***]
do not result in [***] more than an [***] for each [***], and/or (iv) to apply
[***]. The foregoing covenant shall not prevent Seller [***] from [***] that
Seller determines, in Seller’s reasonable discretion, would [***]. Further, the
foregoing covenant shall not prevent Seller [***] from [***] (x) to secure
[***], and/or (y) to obtain [***], and it shall not be deemed, construed, or
interpreted as [***] solely because [***] at or about the same time that [***].
If Seller [***], Buyer (or any other Property Owner) may [***], including, but
not limited to, [***]. Seller hereby agrees that the covenant contained in this
Paragraph 7.1.6(a) is [***] and that any breach thereof could [***].
Accordingly, Seller agrees that [***].

(b) Buyer hereby covenants (which covenant [***]), during the period commencing
[***] and ending [***], not to [***] (i) to secure [***], and/or (ii) to obtain
[***] in connection with [***]. The foregoing covenant shall not prevent Buyer
[***] from [***] that Buyer determines, in Buyer’s reasonable discretion, would
[***]. Further, the foregoing covenant shall not prevent Buyer [***] from [***]
(x) to secure [***], and/or (y) to obtain [***], and it shall not be deemed,
construed, or interpreted as [***] solely because [***] at or about the same
time that [***]. If Buyer [***], the affected Seller Party Owner may [***],
including, but not limited to, [***]. Buyer hereby agrees that the covenant
contained in this Paragraph 7.1.6(b) is [***] and that any breach thereof could
[***]. Accordingly, Buyer agrees that [***].

 

-21-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

7.2 Entitlement Implementation - Before Close of Escrow. Before the Close of
Escrow, Buyer shall have the right, subject to the limitations set forth below,
to begin any process necessary to implement or to take advantage of the benefits
of any of the Development Entitlements; provided, however, that, without
Seller’s consent (which consent may be granted or withheld in Seller’s sole
discretion exercised in good faith), Buyer shall not file any application or
document with any Governmental Authority, or take any other action with respect
to the development of the Land, if the same would be binding upon Seller and/or
the Land before the Close of Escrow.

7.3 Survival. Buyer’s and Seller’s respective obligations under this Paragraph 7
shall survive the Closing Date and shall not be merged with the Grant Deed.

8. Buyer’s Common Area Improvements; Infrastructure. Buyer shall be solely
responsible for developing all improvements within the Land, including, without
limitation, private streets, pedestrian walkways, private infrastructure, and
landscaping and hardscaping in the open space and common areas within the Land.
Pursuant to Paragraph 8 of the Vesting PSA, CLDC (as predecessor to FOCIL as
Infrastructure Developer) agreed to cause to be constructed public
Infrastructure within the public streets adjacent to (but not within) the Land
on all four (4) sides (i.e., South Street to the north, Terry Francois Boulevard
to the east, 16th Street to the south, and 3rd Street to the west). A schedule
of the required Infrastructure improvements and the timing of their delivery was
set forth in Exhibit K attached to the Vesting PSA. Seller shall assign to Buyer
all of Seller’s rights pursuant to Paragraph 8 and Exhibit K of the Vesting PSA
(the “Infrastructure Rights”) by executing and delivering the Assignment of
Infrastructure Rights.

9. Planning and Mapping. Buyer shall be solely responsible after the Closing
Date for obtaining any further entitlements (e.g., the preparation, submission,
processing, and/or approval of any amendment to any approved Major Phase
submittal(s) and any tentative and final parcel maps for the Land).

10. Conditions To Close of Escrow.

10.1 Conditions To Buyer’s Obligations. Buyer’s obligation to purchase the
Property is subject to the satisfaction (or Buyer’s written waiver) of the
conditions set forth in Attachment 1 attached hereto (“Buyer’s Closing
Conditions”). Buyer may waive any of Buyer’s Closing Conditions, provided that
any such waiver shall not affect Buyer’s ability to pursue any remedy Buyer may
have with respect to any breach under this Agreement by Seller (except that
Buyer’s remedy for any such breach may be limited as set forth in Paragraph 18.3
below).

10.2 Conditions To Seller’s Obligations. Seller’s obligation to sell the
Property is subject to the satisfaction (or Seller’s written waiver) of the
conditions set forth in Attachment 2 attached hereto (“Seller’s Closing
Conditions”). Seller may waive any of Seller’s Closing Conditions.

 

-22-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

10.3 Failure of Conditions.

10.3.1 Failure of Buyer’s Conditions. If any of Buyer’s Closing Conditions is
not either fully satisfied or waived in writing before the Close of Escrow, then
Buyer may elect, by written notice to Seller and Escrow Holder, to terminate
this Agreement, in which event the Deposit shall be returned to Buyer, Seller
shall bear all Cancellation Charges (except as may be expressly provided
otherwise in this Agreement), and the Parties shall have no further rights or
obligations under this Agreement, except for the Surviving Obligations. Nothing
in this Paragraph shall be construed to limit any of Buyer’s rights or remedies
under Paragraph 20 below in the event of a default by Seller under this
Agreement (except that Buyer’s remedy for any such breach may be limited as set
forth in Paragraph 18.3 below).

10.3.2 Failure of Seller’s Conditions. If any of Seller’s Closing Conditions is
not either fully satisfied or waived in writing before the Close of Escrow, then
Seller may elect, by written notice to Buyer and Escrow Holder, to terminate
this Agreement, in which event Buyer shall bear all Cancellation Charges (except
as may be expressly provided otherwise in this Agreement) and the Parties shall
have no further rights or obligations under this Agreement, except for the
Surviving Obligations. Nothing in this Paragraph shall be construed to limit any
of Seller’s rights or remedies under Paragraph 19 below in the event of a
default by Buyer under this Agreement.

11. Deposits By Seller. In time sufficient to permit the Close of Escrow on the
scheduled date therefor (in no event later than one (1) business day in
advance), Seller shall deposit or cause to be deposited with Escrow Holder the
following documents and instruments:

11.1 Grant Deed. One (1) original counterpart of the Grant Deed, duly executed
by Seller and acknowledged.

11.2 Assignment of South OPA. Three (3) original counterparts of the Assignment
of South OPA, duly executed by Seller and acknowledged.

11.3 Assignment of Infrastructure Rights. Three (3) original counterparts of the
Assignment of Infrastructure Rights, duly executed by Seller (and, if
appropriate, acknowledged).

11.4 Agreement Regarding Construction Obligations. Two (2) original counterparts
of the Agreement Regarding Construction Obligations, duly executed by Seller
(and, if appropriate, acknowledged), and one (1) original counterpart of a
memorandum of the Agreement Regarding Construction Obligations, duly executed by
Seller and acknowledged.

11.5 California Affidavit. An original California Affidavit, duly executed by
Seller (and, if appropriate, acknowledged).

 

-23-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

11.6 FIRPTA Certificate. An original FIRPTA Certificate, duly executed by Seller
(and, if appropriate, acknowledged).

11.7 Infrastructure CFD Bond Disclosure Assumption Agreement. Three (3) original
counterparts of the Infrastructure CFD Bond Disclosure Assumption Agreement,
duly executed by Seller (and, if appropriate, acknowledged).

11.8 Other Instruments. Such other instruments and documents as may be required
by the terms of this Agreement (including, but not limited to, Buyer’s Closing
Conditions and/or Seller’s Closing Conditions).

12. Deposits By Buyer. In time sufficient to permit the Close of Escrow on the
scheduled date therefor (in no event later than one (1) business day in
advance), Buyer shall deposit or cause to be deposited with Escrow Holder the
following:

12.1 Funds. The Purchase Price Balance, plus Escrow Holder’s estimate of Buyer’s
share of closing costs, prorations, and charges payable pursuant to this
Agreement, all in Immediately Available Funds.

12.2 Grant Deed. One (1) original counterpart of the Grant Deed, with the
Acceptance By Grantee duly executed by Buyer and acknowledged.

12.3 Assignment of South OPA. Three (3) original counterparts of the Assignment
of South OPA, duly executed by Buyer and acknowledged.

12.4 Assignment of Infrastructure Rights. Three (3) original counterparts of the
Assignment of Infrastructure Rights, duly executed by Buyer (and, if
appropriate, acknowledged).

12.5 Agreement Regarding Construction Obligations. Two (2) original counterparts
of the Agreement Regarding Construction Obligations, duly executed by Buyer
(and, if appropriate, acknowledged), and one (1) original counterpart of a
memorandum of the Agreement Regarding Construction Obligations, duly executed by
Buyer and acknowledged.

12.6 Infrastructure CFD Bond Disclosure Assumption Agreement. Three (3) original
counterparts of the Infrastructure CFD Bond Disclosure Assumption Agreement,
duly executed by Buyer (and, if appropriate, acknowledged).

12.7 Other Instruments. Such other instruments and documents as are required by
the terms of this Agreement (including, but not limited to, Buyer’s Closing
Conditions and/or Seller’s Closing Conditions).

13. Costs and Expenses. At the Close of Escrow, Seller shall pay: (a) one-half
of Escrow Holder’s fees and charges, (b) the portion of the premiums for any
title insurance policy obtained by Buyer (generally, “Title Policy”) that would
be charged if such Title Policy were a

 

-24-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CLTA Policy, (c) the cost of any endorsements to the Title Policy that may be
necessary to insure over any Permitted Encumbrance specific to the Land that, in
Buyer’s sole discretion exercised in good faith, materially and adversely
affects title to, or the development or use of, the Land, and (d) all transfer
taxes and/or deed stamps payable as a result of the conveyance of title to the
Land to Buyer. At the Close of Escrow, Buyer will pay: (i) one-half of Escrow
Holder’s fees and charges, (ii) the portion of the premiums for the Title Policy
that exceeds the premium that would be charged for a CLTA Policy, (ii) the cost
of any endorsements to the Title Policy other than the endorsements described in
clause (c) above, plus the cost of any joint protection policy reasonably
requested by Buyer, (iii) the premiums for any separate title insurance policy
insuring the lien of any mortgage, deed of trust, or other security instrument
recorded against any portion of the Land at the Close of Escrow, plus the cost
of any endorsements to any such title insurance policy, and (iv) all recording
fees. Notwithstanding the foregoing, nothing in this Agreement shall be deemed,
construed, or interpreted to require either Party to pay any of the additional
transfer taxes and/or deed stamps that will be payable as a result of the
conveyance of title to the Land to Buyer if the Close of Escrow is extended to a
date after November 1, 2010, and Proposition N is approved and takes effect
before the Close of Escrow occurs. Before the Close of Escrow is extended to a
date after November 1, 2010, the Parties shall agree, in good faith, as to each
Party’s obligation with respect to the additional transfer taxes and/or deed
stamps that will be payable as a result of the conveyance of title to the Land
to Buyer if Proposition N is approved and takes effect before the Close of
Escrow occurs. Except as may be expressly provided otherwise in this Agreement,
(x) each Party shall be responsible for its own expenses in connection with the
negotiation and performance of this Agreement, and (y) if, as a result of no
fault of Buyer or Seller, Escrow fails to close, all of Escrow Holder’s fees and
charges shall be shared equally by Seller and Buyer.

14. Prorations. The following prorations shall be made between Seller and Buyer
on the Close of Escrow, computed as of the Close of Escrow:

14.1 Taxes and Assessments. General and special real and personal property taxes
and other charges collected with general and special real and personal property
taxes (such as assessments (including the CFD Assessments) levied by any
Mello-Roos District affecting the Land (including the CFDs)) shall be prorated
on the basis that Seller shall be responsible for (a) all such taxes and charges
for the fiscal year of the applicable taxing authorities occurring before the
Current Tax Period, and (b) that portion of such taxes and charges for the
Current Tax Period determined on the basis of the number of days that have
elapsed from the first day of the Current Tax Period to, but not including, the
Closing Date, whether or not the same shall be payable before the Close of
Escrow. If, as of the Close of Escrow, the actual tax bills for the year or
years in question are not available and the amount of taxes and charges to be
prorated cannot be ascertained, then rates and assessed valuation of the
previous year, with known changes, shall be used, and when the actual amount of
taxes and charges for the year or years in question shall be determinable, then
such taxes and charges shall be re-prorated between the Parties to reflect the
actual amount of such taxes and charges.

 

-25-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

14.2 Revenues. Revenues and other income (if any) from the Land shall be
prorated as of the Closing Date to the extent actually collected (with all
revenues due on or after the Closing Date being the sole property of Buyer).
Delinquent revenues as of the Closing Date shall not be prorated, but when paid
shall be the sole property of Buyer. To that end, Seller hereby irrevocably
assigns to Buyer, as of the Closing Date, Seller’s entire right, title, and
interest in and to such delinquent revenues (including the right to collect the
same).

14.3 Expenses. The Parties agree that service contracts expenses and utility
costs shall not be prorated at the Close of Escrow.

14.4 Escrow Statement. At least one (1) day before the Close of Escrow, the
Parties shall agree upon all of the prorations to be made and submit a statement
to Escrow Holder (or sign a statement prepared by Escrow Holder) setting forth
such prorations. In the event that any prorations, apportionments, or
computations made under this Paragraph 14 shall require final adjustment, then
the Parties shall make the appropriate adjustments promptly when accurate
information becomes available and either Party shall be entitled to an
adjustment to correct the same. Any corrected adjustment or proration will be
paid in cash to the Party entitled thereto.

15. Disbursements and Other Actions By Escrow Holder. Upon the Close of Escrow,
Escrow Holder shall promptly undertake all of the following in the manner
indicated:

15.1 Prorations. Prorate all matters referenced in Paragraph 14 based upon the
statement delivered into Escrow signed by the Parties.

15.2 Recording. Cause the Grant Deed, the Assignment of South OPA, the
memorandum of the Agreement Regarding Construction Obligations, and any other
documents that the Parties may mutually direct, to be recorded in the Official
Records and conformed copies thereof, showing all recording information, to be
delivered to Buyer and Seller.

15.3 Funds. Disburse from funds deposited with Escrow Holder by Buyer towards
payment of all items chargeable to the account of Buyer pursuant hereto in
payment of such costs (including, without limitation, the payment to Seller of
the Purchase Price), and disburse the balance of such funds, if any, to Buyer.

15.4 Title Policy. Issue the Title Policy to Buyer.

15.5 Documents To Seller. Deliver to Seller one (1) original of the Assignment
of Infrastructure Rights and one (1) original of the Agreement Regarding
Construction Obligations, one (1) original of the Infrastructure CFD Bond
Disclosure Assumption Agreement, together with any other documents to be
delivered to Seller hereunder.

15.6 Documents To Buyer. Deliver to Buyer one (1) original of the Assignment of
Infrastructure Rights, one (1) original of the Agreement Regarding Construction

 

-26-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Obligations, one (1) original of the Infrastructure CFD Bond Disclosure
Assumption Agreement, the original FIRPTA Certificate, and the original
California Affidavit, together with any other documents to be delivered to Buyer
hereunder.

16. Seller’s Representations and Warranties. In consideration of Buyer’s
execution and delivery of this Agreement, Seller hereby makes the following
representations and warranties to Buyer. Where used in this Paragraph 16, the
term “Seller’s knowledge”, or similar phrases, shall refer to the then current,
actual knowledge of [***], without any duty of separate investigation or
inquiry. Seller represents and warrants that [***] (i) are the individuals
affiliated with Seller and/or Alexandria who have the primary responsibility for
overseeing the ownership, management, and operation of the Land, (ii) have had
such primary responsibility for overseeing the ownership, management, and
operation of the Land for at least one (1) year, and (iii) are the individuals
affiliated with Seller and/or Alexandria who are most knowledgeable regarding
the ownership, management, and operation of the Land. Seller further represents
and warrants that (x) a general inquiry was sent to each other individual
affiliated with Seller and/or Alexandria whose current responsibilities include
any material aspect of the ownership, management, or operation of the Land, and
(y) no such individual reported having any current, actual knowledge of any fact
that would make any representation or warranty expressly set forth in this
Paragraph 16 incorrect in any material respect. Buyer hereby agrees that none of
the foregoing individuals shall have or incur any personal liability for the
breach of any representation or warranty in this Agreement, and that Buyer’s
sole remedy for any such breach shall be an action against Seller (but only to
the extent otherwise permitted under the terms and conditions of this
Agreement).

16.1 Organization. Seller is a limited liability company, duly organized and
existing in good standing under the laws of the State of Delaware and qualified
to do business in the State of California, with its principal place of business
in the State of California.

16.2 Authority. Seller has the legal right, power, and authority to enter into
this Agreement and to consummate the transactions contemplated in this
Agreement. The execution, delivery, and performance of this Agreement by Seller
have been duly authorized and, except as may be expressly set forth otherwise in
this Agreement, no other action is required to the valid and binding execution,
delivery, and performance of this Agreement by Seller.

16.3 No Conflicts. Seller’s execution and delivery of this Agreement, Seller’s
consummation of the transactions contemplated in this Agreement, and Seller’s
compliance with the terms of this Agreement will not conflict with, or, with or
without notice or the passage of time or both, result in a breach of any of the
terms or provisions of, or constitute a default under, (a) Seller’s formation
documents, (b) any agreement (oral or written) to which Seller is a party or by
which Seller is bound, (c) any applicable regulation of any Governmental
Authority, or (d) any judgment, order, or decree of any court having
jurisdiction over Seller.

16.4 No Preferential Rights. Except pursuant to instruments duly recorded in the
Official Records, Seller has not granted any options or rights of first refusal
or rights of first

 

-27-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

offer to third parties to purchase or otherwise acquire an interest in the
Property that will survive the Close of Escrow.

16.5 No Material Violations. Seller has not received any written notice that the
Land is in material violation or breach of, or material default under, the
Master Commercial Declaration, the Environmental Covenant, the Risk Management
Plan, or any Applicable Laws, and no claim based on any such violation, breach,
or default is currently being asserted or pursued or, to Seller’s knowledge,
currently being threatened.

16.6 Files and Documents. To Seller’s knowledge, Seller has delivered or made
available to Buyer all files and documents relating to the Property in Seller’s
possession or control that could have a material effect on a reasonably prudent
buyer’s decision whether to buy the Property.

16.7 No Actions. Seller has not been served with a summons or other written
notice of any legal action or proceeding against or affecting any part of the
Property, and no such legal action or proceeding is currently pending or, to
Seller’s knowledge, currently threatened.

16.8 No Occupancy Rights. There are no lease or occupancy agreements affecting
any portion of the Land, and there are no third parties who have any right to
occupy any portion of the Land.

16.9 Hazardous Materials. Except as may be disclosed in the Environmental
Reports, Seller has not received any written notice of any violations or claims
arising from Hazardous Materials with regard to the Land, and no action or
proceeding based on any such violation or claim is currently being asserted or
pursued or, to Seller’s knowledge, currently being threatened.

16.10 OFAC. Seller and all beneficial owners and agents of Seller (provided that
this representation and warranty shall not apply to the shareholders of any of
the foregoing that is a publicly traded company) currently are (a) in compliance
with (and shall at all times during the term of this Agreement remain in
compliance with) the OFAC Rules, (b) not listed on (and shall not during the
term of this Agreement be listed on) the Blocked Persons List, and (c) not a
person or entity with whom a U.S. person is prohibited from conducting business
under the OFAC Rules.

17. Buyer’s Representations and Warranties. In consideration of Seller’s
execution and delivery of this Agreement, Buyer hereby makes the following
representations and warranties to Seller.

17.1 Organization. Buyer is a limited liability company, duly organized and
existing in good standing under the laws of the State of Delaware and qualified
to do business in the State of California, with its principal place of business
in the State of California.

 

-28-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

17.2 Authority. Buyer has the legal right, power, and authority to enter into
this Agreement and to consummate the transactions contemplated in this
Agreement. The execution, delivery, and performance of this Agreement by Buyer
have been duly authorized and, except as may be expressly set forth otherwise in
this Agreement, no other action is required to the valid and binding execution,
delivery, and performance of this Agreement by Buyer.

17.3 No Conflicts. Buyer’s execution and delivery of this Agreement, Buyer’s
consummation of the transactions contemplated in this Agreement, and Buyer’s
compliance with the terms of this Agreement will not conflict with, or, with or
without notice or the passage of time or both, result in a breach of any of the
terms or provisions of, or constitute a default under, (a) Buyer’s formation
documents, (b) any indenture, deed of trust, mortgage, loan agreement, or other
instrument or agreement (oral or written) to which Buyer is a party or by which
Buyer is bound, (c) any applicable regulation of any Governmental Authority, or
(d) any judgment, order, or decree of any court having jurisdiction over Buyer.

17.4 OFAC. Buyer and all beneficial owners and agents of Buyer (provided that
this representation and warranty shall not apply to the shareholders of any of
the foregoing that is a publicly traded company) currently are (a) in compliance
with (and shall at all times during the term of this Agreement remain in
compliance with) the OFAC Rules, (b) not listed on (and shall not during the
term of this Agreement be listed on) the Blocked Persons List, and (c) not a
person or entity with whom a U.S. person is prohibited from conducting business
under the OFAC Rules.

18. Limitation on Seller’s Liability For Condition of Property.

18.1 “AS IS, WHERE IS”. Buyer acknowledges and agrees that Buyer is purchasing
the Property in an “AS IS, WHERE IS” condition, without relying upon any
representations or warranties, express or implied, of any kind, except as
expressly set forth in Paragraph 16 above. Without limiting the above, Buyer
acknowledges that neither Seller, except as expressly set forth in Paragraph 16
above, nor any other party has made any representations or warranties, express
or implied, on which Buyer is relying as to any matters, directly or indirectly,
concerning the Property, including, but not limited to, the dimensions of the
Land, the improvements and infrastructure (if any), development rights and
exactions, expenses, taxes, assessments, bonds, permissible uses, title
exceptions, water or water rights, topography, utilities, zoning, soil, subsoil,
drainage, environmental or building laws, rules, or regulations, Hazardous
Materials, or any other matters affecting or relating to the Property.

18.2 Reliance On Buyer’s Own Investigation. Buyer acknowledges and agrees that
Buyer is purchasing the Property based solely upon Buyer’s own inspection of the
Land and Buyer’s own due diligence review and investigation of the Property, or
the opportunity to perform such inspection, review, and investigation. Buyer
further acknowledges and agrees that Seller’s cooperation with Buyer in
connection with such inspection, review, and investigation shall not be
construed as any warranty or representation, express or implied, of any kind
with

 

-29-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

respect to the Property, or with respect to the accuracy, completeness, or
relevancy of any such documents, except as expressly set forth in Paragraph 16
above.

18.3 Release; Release Exceptions. Without limiting the generality of the
foregoing or any other provision of this Agreement, but subject to Seller’s
express representations and warranties set forth in Paragraph 16 above, Buyer,
for itself and, to the maximum extent permitted by Applicable Laws, on behalf of
its Transferees with respect to any part of or interest in the Property (which,
for purposes of this Paragraph 18.3, shall include any grant of occupancy rights
for permanent improvements such as space leases), hereby expressly waives,
releases, and relinquishes any and all Claims that Buyer or such Transferees may
now or hereafter have against any Seller Party, and their respective successors
and assigns, whether known or unknown, with respect to any past, present, or
future presence or existence of Hazardous Materials at, on, about, under, or
within any part of the Land or with respect to any past, present, or future
violations of any Applicable Laws, now or hereafter enacted, regulating or
governing the use, handling, storage, release, or disposal of Hazardous
Materials at, on, about, under, or within any part of the Land, including,
without limitation, (a) any and all rights Buyer or such Transferees may now or
hereafter have to seek contribution from Seller under Section 113(f)(i) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 (42 U.S.C.A. §9613), as the same may be further amended or replaced by any
similar law, rule, or regulation, (b) any and all rights Buyer or such
Transferees may now or hereafter have against Seller under the
Carpenter-Presley-Tanner Hazardous Substances Account Act (California Health and
Safety Code, Section 25300 et seq.), as the same may be further amended or
replaced by any similar law, rule, or regulation, (c) any and all Claims,
whether known or unknown, now or hereafter existing, under Section 107 of CERCLA
(42 U.S.C.A. §9607), with respect to any part of the Land, and (d) any and all
Claims regarding Hazardous Materials at, on, about, under, or within any part of
the Land, whether known or unknown, based on nuisance, trespass, or any other
common law or statutory provisions (provided, however, that the foregoing waiver
and release shall not apply to any Claims that may arise as a result of any acts
or omissions of any Seller Party after the Closing Date). Notwithstanding the
generality of the foregoing waiver and release, until the Complete Release Date
such waiver and release shall not apply to or cover any Claims arising from any
of the following (“Release Exception Claims”): (i) any fraud committed by any
Seller Party in connection with the transactions contemplated in this Agreement;
(ii) any intentional, reckless, or grossly negligent failure or refusal by any
Seller Party to deliver or make available to Buyer any files or documents
relating to the Property in Seller’s possession or control that could have a
material effect on a reasonably prudent buyer’s decision whether to buy the
Property; (iii) any intentional, reckless, or grossly negligent violation of any
Applicable Laws committed by any Seller Party with respect to the Property
and/or the transactions contemplated in this Agreement; (iv) any intentional,
reckless, or grossly negligent act committed by any Seller Party that results in
material physical waste to the Land; or (v) any breach of a representation or
warranty contained in Paragraph 16 above. If, however, Buyer has actual
knowledge as of the Closing Date of the existence of any specific Release
Exception Claim and Buyer nonetheless closes the transactions contemplated in
this Agreement and

 

-30-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

acquires the Property, then Seller shall have no liability or obligation with
respect to such specific Release Exception Claim, which shall be deemed released
by Buyer upon the Close of Escrow. Buyer will not have any right to bring an
action against Seller as a result of a Release Exception Claim unless and until
the aggregate amount of all liability and losses arising out of such Release
Exception Claim exceeds Twenty-Five Thousand Dollars ($25,000.00); provided,
however, in no event will Seller’s liability for all Release Exception Claims
exceed, in the aggregate, Six Million Eight Hundred Seventy-Five Thousand
Dollars ($6,875,000.00). After the Complete Release Date, Buyer may not maintain
any action based on a Release Exception Claim unless Buyer has given Seller
written notice of such Release Exception Claim prior to the Complete Release
Date.

BUYER HEREBY ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542 (“SECTION 1542”), WHICH IS SET FORTH
BELOW:

 

-31-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BY INITIALING BELOW, BUYER HEREBY WAIVES THE PROVISIONS OF SECTION 1542 SOLELY
IN CONNECTION WITH THE MATTERS THAT ARE THE SUBJECT OF THE WAIVERS AND RELEASES
CONTAINED IN THIS PARAGRAPH 18.3.

                             

Buyer’s Initials

The waivers and releases by Buyer contained in this Agreement shall survive the
Close of Escrow and the recordation of the Grant Deed and will not be deemed
merged into the Grant Deed upon its recordation.

19. Buyer’s Default.

19.1 LIQUIDATED DAMAGES. BUYER AND SELLER AGREE THAT, BASED ON THE CIRCUMSTANCES
NOW EXISTING, KNOWN AND UNKNOWN, IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT
TO ESTABLISH SELLER’S DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES RELATING
TO LOST ECONOMIC OPPORTUNITIES AND ATTORNEYS’ AND CONSULTANTS’ FEES AND
EXPENSES) IF (A) SELLER FULLY PERFORMS ITS OBLIGATIONS UNDER THIS AGREEMENT,
(B) BUYER DOES NOT ELECT TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH
PARAGRAPH 5.3, PARAGRAPH 10.3.1, OR PARAGRAPH 21, AND (C) THE TRANSACTION
CONTEMPLATED IN THIS AGREEMENT DOES NOT CLOSE AS A RESULT OF A BREACH BY BUYER
OF BUYER’S OBLIGATIONS UNDER THIS AGREEMENT. ACCORDINGLY, BUYER AND SELLER AGREE
THAT, IN SUCH CIRCUMSTANCES, IT WOULD BE REASONABLE TO AWARD SELLER, AS SELLER’S
SOLE AND EXCLUSIVE REMEDY AT LAW OR IN EQUITY (EXCEPT AS OTHERWISE PROVIDED
BELOW), “LIQUIDATED DAMAGES” EQUAL TO THE DEPOSIT (EXCLUSIVE OF ANY INTEREST
ACCRUED THEREON). THEREFORE, IF (X) SELLER FULLY PERFORMS ITS OBLIGATIONS UNDER
THIS AGREEMENT, (Y) BUYER DOES NOT ELECT TO TERMINATE THIS AGREEMENT IN
ACCORDANCE WITH PARAGRAPH 5.3, PARAGRAPH 10.3.1, OR PARAGRAPH 21, AND (Z) THE
TRANSACTION CONTEMPLATED IN THIS AGREEMENT DOES NOT CLOSE AS A RESULT OF A
BREACH BY BUYER OF BUYER’S OBLIGATIONS UNDER THIS AGREEMENT, THEN SELLER MAY
INSTRUCT ESCROW HOLDER TO CANCEL THE ESCROW, WHEREUPON ESCROW HOLDER SHALL
IMMEDIATELY PAY SELLER THE DEPOSIT (EXCLUSIVE OF ANY INTEREST ACCRUED THEREON)
AND

 

-32-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IMMEDIATELY THEREAFTER SHALL CANCEL THE ESCROW, AND SELLER SHALL BE RELIEVED
FROM ALL OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT, EXCEPT FOR ANY
SURVIVING OBLIGATIONS. THE PAYMENT OF THE DEPOSIT (EXCLUSIVE OF ANY INTEREST
ACCRUED THEREON) AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671, 1676, AND 1677.

19.2 SELLER’S OTHER REMEDIES.

19.2.1 NOTHING CONTAINED IN THIS PARAGRAPH 19 SHALL SERVE TO WAIVE OR OTHERWISE
LIMIT (A) SELLER’S REMEDIES OR DAMAGES FOR CLAIMS AGAINST BUYER WITH RESPECT TO
ANY OBLIGATIONS OF BUYER THAT, BY THE TERMS OF THIS AGREEMENT, SURVIVE THE CLOSE
OF ESCROW OR ANY TERMINATION OF THIS AGREEMENT BEFORE THE CLOSE OF ESCROW,
INCLUDING, WITHOUT LIMITATION, BUYER’S INDEMNIFICATION OBLIGATIONS UNDER
PARAGRAPH 9 OF THE INSPECTION AGREEMENT, OR (B) SELLER’S RIGHTS TO OBTAIN FROM
BUYER ALL COSTS AND EXPENSES OF ENFORCING THE LIQUIDATED DAMAGE PROVISION
CONTAINED IN PARAGRAPH 19.1 ABOVE, INCLUDING “LEGAL COSTS” PURSUANT TO
PARAGRAPH 25 BELOW.

19.2.2 THE PARTIES AGREE THAT SELLER WOULD SUFFER MATERIAL INJURY OR DAMAGE NOT
COMPENSABLE BY THE PAYMENT OF MONEY IF BUYER WERE TO BREACH OR VIOLATE THE
CONFIDENTIALITY OBLIGATIONS UNDER THE CNDA, PARAGRAPH 11 OF THE INSPECTION
AGREEMENT, OR PARAGRAPH 27 BELOW. ACCORDINGLY, NOTWITHSTANDING THE PROVISIONS OF
PARAGRAPH 19.1 ABOVE, IN ADDITION TO ALL OTHER REMEDIES THAT SELLER MAY HAVE,
SELLER MAY BRING AN ACTION IN EQUITY OR OTHERWISE FOR SPECIFIC PERFORMANCE TO
ENFORCE COMPLIANCE WITH THE CNDA, PARAGRAPH 11 OF THE INSPECTION AGREEMENT, OR
PARAGRAPH 27 BELOW, OR AN INJUNCTION TO ENJOIN THE CONTINUANCE OF ANY SUCH
BREACH OR VIOLATION THEREOF.

19.3 ACKNOWLEDGMENT. SELLER AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTAND THE PROVISIONS OF THIS PARAGRAPH 19 AND BY THEIR INITIALS IMMEDIATELY
BELOW AGREE TO BE BOUND BY ITS TERMS.

 

 

 

    

 

    

Seller’s Initials

    

Buyer’s Initials

  

20. BUYER’S REMEDIES. IF SELLER FAILS TO CONVEY THE PROPERTY TO BUYER IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND

 

-33-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

SUCH FAILURE CONSTITUTES A DEFAULT BY SELLER UNDER THIS AGREEMENT, THEN BUYER
SHALL BE ENTITLED TO SEEK ALL REMEDIES AVAILABLE TO BUYER, AT LAW OR IN EQUITY,
INCLUDING AN ACTION FOR EQUITABLE RELIEF. SELLER HEREBY AGREES THAT THE PROPERTY
IS UNIQUE AND THAT IF SELLER FAILS TO CONVEY THE PROPERTY TO BUYER IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT, AND SUCH FAILURE CONSTITUTES A DEFAULT BY
SELLER UNDER THIS AGREEMENT, SUCH FAILURE COULD CAUSE IRREPARABLE HARM TO BUYER.
ACCORDINGLY, SELLER AGREES THAT EQUITABLE RELIEF IS A PROPER AND FAIR REMEDY FOR
SUCH FAILURE. SELLER AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND
THE PROVISIONS OF THIS PARAGRAPH 20 AND BY THEIR INITIALS IMMEDIATELY BELOW
AGREE TO BE BOUND BY ITS TERMS.

 

 

 

    

 

    

Seller’s Initials

    

Buyer’s Initials

  

21. Casualty or Condemnation Before Close of Escrow. Seller shall notify Buyer
of any casualty to the Land that occurs before the Close of Escrow or any
condemnation proceeding that is commenced before the Close of Escrow promptly
after Seller’s receipt of written notice of such casualty or condemnation
proceeding. If any such casualty or condemnation proceeding relates to or may
result in the loss of more than ten percent (10%) of the Land, Buyer may elect,
at its option, either to: (a) terminate this Agreement, in which event all funds
deposited into Escrow by Buyer shall be returned to Buyer and neither Party
shall have any further rights or obligations hereunder, or (b) continue this
Agreement in effect, in which event Buyer shall be entitled, upon the Close of
Escrow, to any compensation, awards, or other payments or relief resulting from
such casualty or condemnation proceeding and there shall be no adjustment to the
Purchase Price.

22. Buyer’s Insurance Requirements. Prior to the Close of Escrow, Buyer shall
maintain at all times the insurance coverages required to be carried pursuant to
the Inspection Agreement. Buyer’s compliance with such insurance requirements
shall in no way relieve or decrease the liability of Buyer under its indemnity
obligations contained in this Agreement or the Inspection Agreement.

23. Notices. All notices, requests, approvals, demands, directions, or other
communications required or permitted under this Agreement (generally, “Notices”)
shall be in writing, and shall be personally delivered, sent by a reputable
overnight courier service, sent by registered or certified mail (postage
prepaid, return receipt requested), or sent by telecopy or facsimile and shall
be deemed received upon the earlier of (a) if personally delivered or sent by
overnight courier, the date of delivery to the address of the Party to receive
such Notice, (b) if mailed, the date of delivery as shown on the sender’s
registry or certification receipt, or (c) if sent by telecopy or facsimile, the
date and time transmission and receipt are confirmed if such time is prior to
6:00 p.m., and the next business day if such time is after 6:00 p.m. (using the
time in effect at the address of the Party to receive such Notice). A copy of
any Notice sent by telecopy

 

-34-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

or facsimile also must be personally delivered or sent by reputable overnight
courier service (in accordance with this Paragraph) within forty-eight (48)
hours of the transmission of such Notice by telecopy or facsimile, provided that
failure to deliver such copy within forty-eight (48) hours will not invalidate
any Notice actually received by the Party to whom the telecopy or facsimile was
addressed. All notices to Seller shall be sent to Seller’s Address with a copy
to Seller’s Counsel’s Address. All notices to Buyer shall be sent to Buyer’s
Address with a copy to Buyer’s Counsel’s Address. All notices to Escrow Holder
shall be sent to Escrow Holder’s Address. All copies of Notices (i.e., those
provided to any person or entity other than the intended addressee) shall be
given as a courtesy only, and the failure or inability to deliver any courtesy
copy of any Notice will not invalidate the Notice given to the intended
addressee. Notice of change of address shall be given by written notice in the
manner detailed in this Paragraph. Rejection, refusal to accept (including, but
not limited to, intentionally disconnecting one’s telecopy or facsimile machine
or otherwise preventing the receipt of a Notice sent by telecopy or facsimile),
or the inability to deliver because of a changed address of which no Notice was
given shall be deemed to constitute receipt of the Notice sent.

24. Brokers. Seller shall cause to be paid to Seller’s Broker and Buyer’s Broker
a commission in an amount agreed upon by Seller and Brokers pursuant to a
separate agreement. Buyer represents to Seller that Buyer has not dealt with any
broker, finder, or intermediary in connection with this transaction other than
Buyer’s Broker, and Seller represents to Buyer that Seller has not dealt with
any broker, finder, or intermediary in connection with this transaction other
than Seller’s Broker. Buyer agrees to indemnify and hold harmless Seller from
any Claims in connection with an assertion by any person for a real estate
broker’s commission, finder’s fee, or other compensation based upon any
statement, representation, or agreement of Buyer, and Seller agrees to indemnify
and hold Buyer harmless from any such Claims based upon any statement,
representation, or agreement of Seller. Each Party’s obligations set forth in
this Paragraph shall survive the termination of this Agreement and Escrow before
the Close of Escrow.

25. Legal Costs. Should either Party institute any action or proceeding against
the other Party, by reason of or alleging the failure of the other Party to
comply with any or all of its obligations under this Agreement, whether for
declaratory or other relief, then the Party that prevails in such action or
proceeding shall be entitled, in addition to any other recovery or relief, to
its reasonable attorneys’ fees and expenses and consultant and expert fees and
expenses related thereto (whether at the administrative, trial, or appellate
levels) (“Legal Costs”). Any judgment, order, or award entered in such action or
proceeding shall contain a specific provision providing for the recovery of
attorneys’ fees and costs and consultant and expert fees and expenses incurred
in enforcing, perfecting, and executing such judgment. A Party shall be deemed
to have prevailed in any such action or proceeding (without limiting the
generality of the foregoing) if such action or proceeding is dismissed upon the
payment by the other Party of the sums allegedly due or the performance of
obligations allegedly not complied with, or if such Party obtains substantially
the relief sought by it in the action or proceeding, irrespective of whether
such action or proceeding is prosecuted to judgment. As used in this Agreement,
the term “Legal Costs” shall include, without limitation, attorneys’ and
experts’ fees, costs, and expenses incurred

 

-35-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

in the following: (a) post judgment motions and appeals; (b) contempt
proceedings; (c) garnishment, levy, and debtor and third party examinations;
(d) discovery; and (e) bankruptcy litigation. For purposes of this Agreement,
reasonable fees of any in-house counsel for Seller or Buyer shall be based on
the fees regularly charged by outside counsel for Seller or Buyer, as
applicable, with an equivalent number of years of professional experience in the
subject matter area of the law for which Seller’s or Buyer’s in-house counsel
services were rendered. This Paragraph shall survive any termination of this
Agreement before the Close of Escrow and shall also survive the recordation of
the Grant Deed and the Close of Escrow and shall not be deemed merged into the
Grant Deed upon its recordation.

26. Transfers.

26.1 Prohibition On Buyer’s Right To Transfer. Prior to the Close of Escrow,
Buyer shall not Transfer its rights and/or obligations under this Agreement
without the written consent of Seller, which consent Seller may withhold in
Seller’s reasonable discretion. Notwithstanding the foregoing, Buyer shall have
the right to Transfer all (but not part) of Buyer’s rights and obligations under
this Agreement to any Affiliate of Buyer. At least ten (10) days before the
closing date of the proposed Transfer, Buyer shall deliver to Seller an
originally executed assumption agreement from the Transferee in form and
substance reasonably acceptable to Seller under which the Transferee assumes all
of the obligations of Buyer under this Agreement. Except as specifically set
forth above, any attempt by Buyer to Transfer its rights and/or obligations
under this Agreement without the written consent of Seller shall be voidable at
Seller’s option. No permitted Transfer shall relieve, alter, or release the
assigning party from its primary liability under this Agreement without the
written consent of Seller, which consent Seller may withhold in Seller’s
reasonable discretion.

26.2 Transfers By Seller. Seller shall not Transfer its rights and/or
obligations under this Agreement without the written consent of Buyer, which
consent Buyer may withhold in Buyer’s reasonable discretion.

27. Confidentiality.

27.1 Generally. The Parties acknowledge that all correspondence and
communications between Seller and Buyer concerning information that is or
becomes part of this Agreement is confidential and shall be subject to the terms
and conditions of the CNDA; provided, however, notwithstanding the terms and
conditions of the CNDA, either Party may disclose such information (i) to their
respective attorneys, accountants, lenders, prospective lenders, partners,
prospective partners, contractors, sub-contractors, consultants,
sub-consultants, architects, (ii) to the extent required by law (including any
filing or disclosure requirements of any Governmental Authority), and (iii) upon
written approval of the other Party (not to be unreasonably withheld). In
addition, after the Close of Escrow, Buyer may disclose such information to any
prospective purchaser of any portion of the Property, provided such prospective
purchaser has entered into (x) a written letter of intent, memorandum of
understanding, or other agreement or understanding for the purchase of such
portion of the

 

-36-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Property, and (b) a written non-disclosure agreement that contains
confidentiality and non-disclosure provisions substantially similar to the
confidentiality and non-disclosure provisions in the CNDA.

27.2 Confidential Information. In addition to the confidentiality obligations
set forth in Paragraph 27.1 above, Buyer shall handle all Confidential
Information in compliance with the CNDA and Paragraph 11 of the Inspection
Agreement, as applicable.

27.3 Survival. The terms, covenants, and conditions contained in this
Paragraph 27 shall survive any termination of this Agreement and Escrow before
the Close of Escrow.

28. Additional Covenants and Agreements.

28.1 CFDs.

28.1.1 Formation of CFDs; CFD Assessments. On January 11, 2000, the
Redevelopment Agency approved the formation of the Maintenance CFD and the
Infrastructure CFD. Buyer acknowledges that, pursuant to the CFDs, a lien of
special tax has been established with respect to the Land. Nothing herein shall
be deemed to require Seller to reimburse Buyer for any CFD Assessments or any
other taxes or public or private assessments that may be owing with respect to
the Property after the Close of Escrow, all of which shall be the sole
responsibility of Buyer.

28.1.2 Section 53341.5 Acknowledgment. Prior to Buyer’s execution and delivery
of this Agreement, Buyer delivered to Seller acknowledgments (the “Notices of
Special Tax”) confirming that Buyer has been advised of the terms and conditions
of the CFDs, including that the Land is subject to the CFD Assessments. Copies
of the executed Notices of Special Tax are attached hereto as Exhibit L.

28.2 Construction Obligations. Buyer acknowledges that the Land is part of the
South Project Area, and acknowledges that if construction of the Project is not
commenced and completed with reasonable diligence, or if there is a material
delay in its commencement and completion, such an event or delay may have a
material adverse effect on the timely development of other portions of the South
Project Area. In order to allocate the burdens of such a material adverse
effect, Master Developer and Seller executed, delivered, and recorded the
Existing Construction Agreement, which covers and encumbers the Land. Prior to
the Close of Escrow, the Parties shall reasonably negotiate between themselves
as to the terms and conditions of an agreement (the “Agreement Regarding
Construction Obligations”) that will specify each Party’s responsibility for any
obligations that may arise or accrue under the Existing Construction Agreement
after the Close of Escrow. The terms and conditions of the Agreement Regarding
Construction Obligations shall be reasonably acceptable to each Party, and a
memorandum of the Agreement Regarding Construction Obligations shall be recorded
in the Official Records as of the Close of Escrow.

 

-37-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

28.3 Oil Company Agreements. Buyer acknowledges that the Land is subject to the
Oil Company Agreements, which, among other things, provide for (a) the
excavation and off-site disposal of soils within the Land found to be
contaminated by separate phase hydrocarbons and for the settlement of all claims
related to such contaminated soils, (b) the monitoring of groundwater under the
Land (including, but not limited to, the installation or relocation of
monitoring wells on the Land), and (c) the continued access to the Land as
necessary to perform any work to be performed by the Oil Companies under the Oil
Company Agreements. Buyer acknowledges that Buyer received and reviewed, before
the Termination Deadline, copies of the Oil Company Agreements.

28.4 Environmental Inquiry. Buyer acknowledges that Seller has made available to
Buyer, for Buyer’s inspection, a copy of all of the Environmental Reports.

28.5 Environmental Covenant Disclosure. Buyer acknowledges that Buyer received
and reviewed, before the Termination Deadline, a copy of the Environmental
Covenant. Buyer acknowledges that the Land is subject to the Environmental
Covenant, and Buyer hereby covenants to comply with such Environmental Covenant
from and after the Close of Escrow. Without limiting the generality of the
foregoing, the Environmental Covenant requires all Owners and Occupants (as
therein defined) to include the following statement in all purchase agreements
or leases relating to the Property:

“(i) The land described herein may contain hazardous materials in soils and in
the ground water under the property, and is subject to the following deed
restrictions (collectively, the “Covenant and Restriction”): (A) Covenant and
Environmental Restriction on Property dated as of February 23, 2000, and
recorded in the Official Records on March 21, 2000, as Document
No. 2000-G748552-00, Reel H598, Image 172 (affects Parcel One of the Land), and
(B) Covenant and Environmental Restriction on Property dated as of February 3,
2000, and recorded in the Official Records on March 21, 2000, as Document
No. 2000-G748551-00, Reel H598, Image 171 (affects Parcel Two of the Land). The
Covenant and Restriction imposes certain covenants, conditions, `and
restrictions on usage of the property described herein. This statement is not a
declaration that a hazard exists.

(ii) In all future leases, licenses, permits, or other agreements between, on
the one hand, an Owner or Occupant, and, on the other hand, another entity,
which authorizes such entity to undertake or to engage in activities that are
subject to one or more requirements set forth in the Risk Management Plan (RMP),
the contracting Owner or Occupant will provide a copy of the RMP or its relevant
provisions prior to execution of such agreements and ensure that such agreements
contain covenants that (a) such entity

 

-38-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

will comply with the RMP (to the extent the RMP applies to the entity’s
activities); (b) such entity will obligate other entities with which it
contracts for construction, property maintenance or other activities which may
disturb soil or groundwater to comply with the applicable provisions of the RMP;
and (c) such entity (and the entities with which it so contracts) will refrain
from interfering with Owner’s or Occupant’s compliance with the RMP.

(iii) In all agreements between an Owner and another entity providing for access
to the Property for the purpose of environmental mitigation, monitoring or
remediation (“Environmental Responses”) by such entity, the Owner will provide
that entity with a copy of the RMP prior to execution of such agreement and
ensure that such agreements contain covenants by the entity that the entity will
(a) comply with the RMP (to the extent the RMP applies to the entity’s
activities); and (b) obligate any person or company with which it contracts for
Environmental Response that may disturb soil or groundwater to comply with the
applicable provisions of the RMP.

(iv) The Owner will provide a copy of the RMP to any of its Transferees of a fee
interest in all or any portion of the Property. The Owner will provide notice of
the transfer and a map of the Mission Bay Development Area that delineates the
parcel transferred to both the Board and the San Francisco Department of Public
Health within 30 days after the transfer.”

28.6 San Francisco Soils Analysis Disclosure. Buyer acknowledges and understands
that the Land is located in an area of the City subject to the requirements of
Article 20 of the San Francisco Public Works Code and Article 22A of the San
Francisco Health Code, and in accordance with the requirements of Section 1233
of the San Francisco Health Code, Buyer hereby acknowledges receipt of a summary
of such Articles, a copy of which is attached hereto as Exhibit I-1.

28.7 Natural Hazards Disclosure. Buyer acknowledges that Seller has made
available to Buyer, for Buyer’s inspection, a copy of the Natural Hazards
Statement.

28.8 Project Labor Agreement. Buyer acknowledges that Buyer received and
reviewed, before the Termination Deadline, a copy of the Project Labor
Agreement. Buyer also acknowledges that: (a) the Land is Covered Property; and
(b) the parties to the Project Labor Agreement agreed, to the fullest extent
possible, to award all construction contracts for Covered Work to unionized
construction firms, and further agreed to require, as a condition of any sale,
conveyance, ground lease, or donation of any Covered Property, that any Covered
Successor shall require any contractors to which the Covered Successor contracts
Covered Work to sign

 

-39-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

and become a party to the Project Labor Agreement through the execution and
delivery of a Successor Project Labor Agreement. Accordingly, at the Close of
Escrow, Buyer shall execute and deliver to Seller an Agreement Regarding
Successor Project Labor Agreement, pursuant to which Buyer (on behalf of all
Covered Successors with respect to the Land) shall agree to require any
contractors to which Covered Work is contracted to sign and become a party to
the Project Labor Agreement through the execution and delivery of a Successor
Project Labor Agreement.

28.9 Transactions With Tax Exempt Entities. The Tax Payment Agreement contains
certain covenants to make payments in lieu of taxes equal to the full amount of
the property taxes and CFD Assessments that would have been assessed against the
applicable portion of the Land notwithstanding its ownership or occupancy by an
entity that is exempt from property taxation. Buyer acknowledges that Buyer
received and reviewed, before the Termination Deadline, a copy of the Tax
Payment Agreement.

28.10 Excavation Costs. Buyer acknowledges and agrees that Buyer has the sole
responsibility and liability, at Buyer’s sole cost, for developing and
constructing the Project in accordance with all Applicable Laws. Without
limiting the foregoing, if Buyer’s development of the Project generates excess
soil that cannot be re-used on the Property, either because such re-use would be
inconsistent with the provisions of the RMP or for geotechnical reasons, Buyer
shall be responsible, at Buyer’s sole cost, for transporting and disposing of
such excess soil off-site.

28.11 Master Association and TMA. Without limiting the generality of the
foregoing provisions of this Paragraph 28, Buyer acknowledges that the Land is
included within the property covered by the Master Commercial Declaration and
that the owner of the Land is obligated to participate in the TMA. Buyer further
acknowledges that the Land will be subject to the covenants, conditions, and
restrictions contained in the Master Commercial Declaration and to participation
in the Master Association and the TMA, and that Buyer will be responsible for
all assessments that may be owing with respect to the Land following the Close
of Escrow with respect to the Master Association and the TMA.

28.12 Infrastructure CFD Bond Disclosure Certificate. Buyer acknowledges that
the Infrastructure CFD Bond Disclosure Certificate requires Seller to provide
semiannual and annual reports and notices of significant events to the
Redevelopment Agency of the character described in Section 3 and Section 4 of
the Infrastructure CFD Bond Disclosure Certificate. Buyer shall assume all
continuing disclosure obligations under the Infrastructure CFD Bond Disclosure
Certificate by executing and delivering an assumption agreement (the
“Infrastructure CFD Bond Disclosure Assumption Agreement”), that contains terms
substantially similar to those in the Infrastructure CFD Bond Disclosure
Certificate and that otherwise qualifies as an “Assumption Agreement” (as
defined in the Infrastructure CFD Bond Disclosure Certificate).

 

-40-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

29. Compliance With Development Entitlements.

29.1 Generally. Buyer acknowledges that Buyer received and reviewed, before the
Termination Deadline, copies of the Development Entitlements (including, without
limitation, the RMP and the Environmental Covenant). Buyer also acknowledges
that Buyer will be responsible following the Close of Escrow for all fees and
costs related to the development of the Project in accordance with the
Development Entitlements and all Applicable Laws.

29.2 Diversity Program. Without limiting the generality of Paragraph 29.1 above,
Buyer acknowledges that Buyer received and reviewed, before the Termination
Deadline, copies of the Program in Diversity/Economic Development Program, which
is set forth in Attachment H to the South OPA (the “Diversity Program”). Buyer
also acknowledges that (i) the Diversity Program provides for the arbitration of
certain disputes under the circumstances set forth in the Diversity Program, and
(ii) Schedule 4, Section I.C of the Diversity Program references the City-wide
“First Source Hiring Program” (FSHP) adopted by the City and County of San
Francisco August 3, 1998, and codified at San Francisco Administrative Code
Sections 83.1-83.1(8). The FSHP is designed to identify entry-level positions
associated with employees engaged in construction work for certain commercial
development projects and to provide first interview opportunity to graduates of
city-sponsored training programs. Buyer further acknowledges that Buyer’s
activities with respect to the Property are or may be subject to the FSHP, and
that the FSHP and the Diversity Program may impose obligations on Buyer,
including good faith efforts to meet requirements and goals regarding
interviewing, recruiting, hiring, and retention of certain individuals.

29.3 Non-Discrimination. Without limiting the generality of Paragraph 29.1
above, Buyer acknowledges that the South OPA expressly provides that there shall
be no discrimination against or segregation of persons or groups of persons or
any employee or applicant for employment on account of race, color, creed,
religion, national origin, ancestry, sex, marital or domestic partner status,
familial status, lawful source of income (as defined in Section 3304 of the San
Francisco Police Code), gender identity, sexual orientation, age, or disability
(including, without limitation, HIV/AIDS status) in the sale, lease, sublease,
transfer, use, occupancy, tenure, or enjoyment of the Property. All deeds,
leases, or contracts for the sale, lease, sublease, or other transfer of all or
any portion of the Property are required to contain the foregoing
nondiscrimination and nonsegregation provision.

29.4 Mitigation Measures. Without limiting the generality of Paragraph 29.1
above, Buyer acknowledges that Buyer received and reviewed, before the
Termination Deadline, the applicable mitigation measures of the South OPA, which
are set forth in Attachment L to the South OPA. Buyer also acknowledges that
Buyer will be responsible following the Close of Escrow for complying with and
doing all things necessary to perform the obligations of Owner (as therein
defined) pertaining to the Land.

 

-41-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

30. 1031 Exchange. At its option, either Seller or Buyer may structure this
transaction as an Exchange. If either Party shall elect to undertake an
Exchange, the following terms shall apply, as may be applicable:

(a) The exchanging Party (“Exchanging Party”) shall give written notice to the
other Party and Escrow Holder not later than seven (7) business days prior to
the Closing Date of its intention to structure this transaction as an Exchange;

(b) The Exchanging Party may assign (in part or in whole) its right in this
Agreement, as well as the transfer of its interest in the Property, to an
exchange accommodator or an exchange accommodation titleholder (either, an
“Accommodator”) selected by the Exchanging Party, and may add the Accommodator
as an additional party to the Escrow, provided that (i) such assignment shall
not release the Exchanging Party of sole responsibility for its representations,
warranties, undertakings, covenants, indemnities, and obligations hereunder,
(ii) the non-Exchanging Party shall not be required to take an assignment of the
purchase agreement for any other property or be required to acquire or hold
title to any other property for purposes of consummating any such Exchange, and
(iii) all conveyance documents to be delivered at the Close of Escrow shall be
directly between Buyer and Seller;

(c) Buyer and Seller agree to reasonably cooperate with one another in
connection with any Exchange, including the execution of documents for such
Exchange (including, but not limited to, escrow instructions and amendments to
escrow instructions);

(d) The non-Exchanging Party shall in no way be obligated to pay any escrow
costs, brokerage commissions, title charges, survey costs, recording costs or
other charges incurred with respect to any other property in connection with any
Exchange;

(e) The Close of Escrow shall not be contingent upon or otherwise subject to the
consummation of any Exchange;

(f) Escrow shall timely close in accordance with the terms of this Agreement
notwithstanding any failure, for any reason, of the Exchanging Party to
consummate any such Exchange; provided, however, that the Exchanging Party shall
have a one-time right to extend the Closing Date for up to thirty (30) days in
order to complete such Exchange by delivering written notice to Escrow Holder
and the non-Exchanging Party at least seven (7) business days prior to the
Closing Date;

(g) The non-Exchanging Party shall have no responsibility or liability to any
third party involved in any Exchange, and the Exchanging Party shall indemnify
and defend the non-Exchanging Party and hold the non-Exchanging Party harmless
against any and all claims, damages, liabilities, losses, costs and expenses,
including, without limitation, attorneys’ fees and costs, arising out of or in
any way connected with any

 

-42-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Exchange that the non-Exchanging Party would not have incurred but for such
Exchange, including, but not limited to, any liabilities, losses, costs, or
expenses incurred or sustained by the non-Exchanging Party in the event the
non-Exchanging Party is audited or questioned in connection with such Exchange;

(h) The non-Exchanging Party shall not be required to make any representations
or warranties, to assume any obligations, or to spend any out-of-pocket sum in
connection with any Exchange; and

(i) All representations, warranties, undertakings, covenants, indemnities, and
obligations of the Parties to each other, whether set forth in this Agreement or
otherwise existing at law or at equity, shall inure to the benefit of the
Parties, notwithstanding any Exchange.

31. Miscellaneous.

31.1 Survival of Covenants. In addition to the provisions otherwise expressly
set forth in this Agreement, (a) the representations and warranties of Buyer and
Seller set forth in this Agreement, and (b) all covenants made by Buyer and
Seller in this Agreement pursuant to which Buyer and Seller, by the terms of
such covenants, will have continuing rights or obligations under this Agreement
following the Close of Escrow shall survive the recordation of the Grant Deed
and the Close of Escrow and shall not be deemed merged into the Grant Deed upon
its recordation; provided, however, that the representations and warranties of
Seller set forth in this Agreement shall remain operative and shall survive the
Close of Escrow and the recordation of the Grant Deed only until the Complete
Release Date, and no action or claim based thereon shall be commenced after the
Complete Release Date (unless, prior to the Complete Release Date, Buyer has
given Seller written notice of a Release Exception Claim based on a breach of a
representation or warranty of Seller set forth in this Agreement).

31.2 No Other Offers. From the Effective Date through the Termination Deadline,
and thereafter until the Closing Date, Seller shall not solicit or accept any
offers, whether or not binding, regarding the Property; provided, however, that
the foregoing restriction shall no longer apply upon the termination of this
Agreement in accordance with its terms.

31.3 Required Actions of Buyer and Seller. Buyer and Seller agree to execute
such instruments and documents and to undertake such actions as may be required
in order to consummate the purchase and sale of the Property and shall use good
faith efforts to accomplish the Close of Escrow in accordance with the
provisions hereof.

31.4 Time of Essence. Time is of the essence of each and every term, condition,
obligation, and provision hereof. All references herein to a particular time of
day shall be deemed to refer to the time in effect in San Francisco, California.

 

-43-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

31.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute a single agreement with the same effect as if all Parties had
signed the same signature page. Any signature page from any counterpart of this
Agreement , signed only by one Party, may be detached from such counterpart and
re-attached to any other counterpart of this Agreement that has a signature page
signed only by another Party, without impairing the legal effect of any of the
signatures.

31.6 Captions. Any captions to, or headings of, the Paragraphs or subparagraphs
of this Agreement are solely for the convenience of the Parties, are not a part
of this Agreement, and shall not be used for the interpretation or determination
of the validity of this Agreement or of any provision of this Agreement.

31.7 No Obligations To Third Parties. Except as may be expressly provided
otherwise in this Agreement, the execution and delivery of this Agreement shall
not be deemed to confer any rights upon, nor obligate any of the Parties, to any
person or entity other than the Parties.

31.8 Exhibits. The Attachments and Exhibits attached to this Agreement are
hereby incorporated herein by this reference for all purposes.

31.9 Amendment To Agreement. The terms of this Agreement may not be modified or
amended except by an instrument in writing executed by each of the Parties.

31.10 Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or of
any other provision of this Agreement.

31.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California.

31.12 Fees and Other Expenses. Except as may be expressly provided otherwise in
this Agreement, each Party shall pay its own fees and expenses in connection
with this Agreement.

31.13 Partial Invalidity. If any portion of this Agreement as applied to either
Party or to any circumstances shall be adjudged by a court to be void or
unenforceable, such portion shall be deemed severed from this Agreement and
shall in no way effect the validity or enforceability of any remaining portion
of this Agreement.

31.14 Successors and Assigns. Subject to the provisions of Paragraph 26 above,
this Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties.

 

-44-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

31.15 Independent Counsel. Buyer and Seller each acknowledge that: (a) they have
been represented by independent counsel in connection with this Agreement;
(b) they have executed this Agreement with the advice of such counsel; and
(c) this Agreement is the result of negotiations between the Parties and the
advice and assistance of their respective counsel. The fact that this Agreement
was prepared by Seller’s counsel as a matter of convenience shall have no import
or significance. Any uncertainty or ambiguity in this Agreement shall not be
construed against Seller because Seller’s counsel prepared this Agreement in its
final form.

31.16 Deadlines. If the last day of any period to give notice, reply to a
notice, or undertake any other action under this Agreement occurs on a Saturday,
Sunday, or state holiday, then the last day for such action shall be the next
succeeding day that is not a Saturday, Sunday, or state holiday.

31.17 Extension of Time. A delay in the completion of any obligation under this
Agreement as a result of an Unavoidable Delay shall extend the deadline for
completion of such obligation for the period of the Unavoidable Delay, provided
that (a) if the Party seeking to rely upon such provisions shall fail to give
notice to the other Party of such Unavoidable Delay and the cause or causes
thereof, to the extent known, within three (3) business days after obtaining
knowledge of the beginning of the delay, the period of any Unavoidable Delay
shall be reduced for the period of time prior to the delivery of such notice,
(b) the period of any Unavoidable Delay shall also be reduced by any portion of
such delay resulting from the failure of the Party claiming the Unavoidable
Delay to act diligently and in good faith to avoid foreseeable delays in
performance, and to remove the cause of the delay or to develop a reasonable
alternative means of performance, and (c) the total extension for all
Unavoidable Delays shall not exceed sixty (60) days.

31.18 Entire Agreement. This Agreement, the Inspection Agreement, and the CNDA
supersede any prior agreements, negotiations, and communications, oral or
written, including the Letter of Intent dated August 13, 2010, and any other
letter of intent or memorandum of understanding previously executed by the
Parties to this Agreement (if any), and contains the entire agreement between
Buyer and Seller as to the subject matter of this Agreement, the Inspection
Agreement, and the CNDA. No subsequent agreement, representation, or promise
made by either Party, or by or to an employee, officer, agent, or representative
of either Party, shall be of any effect unless it is in writing and executed by
the Party to be bound thereby.

[ REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES ON NEXT PAGE ]

 

-45-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

“Seller”

   

ARE-SAN FRANCISCO NO. 16, LLC,

a Delaware limited liability company

   

By:

    

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, Managing Member

        

By:

    

ARE-QRS CORP.,

a Maryland corporation, General Partner

             

By: /s/ Eric S. Johnson                                        
                              

             

Print Name: Eric S. Johnson                                        
                    

             

Print Title: Vice President Real Estate Legal Affairs                      

“Buyer”

   

BAY JACARANDA NO. 2932, LLC,

a Delaware limited liability company

   

By:

    

Bay Jacaranda Holdings, LLC,

a Delaware limited liability company,

Its Sole Member

        

By:

    

salesforce.com, inc.,

a Delaware corporation,

Its Sole Member

             

/s/ David Schellhase                                        
                                

             

By:      David Schellhase

             

Title:   Executive Vice President, Legal

 

 

-46-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Acceptance By Escrow Holder:

The undersigned hereby acknowledges that they have received originally executed
counterparts or a fully executed original of the foregoing Agreement of Purchase
and Sale and Joint Escrow Instructions (the “Agreement”) and agrees to act as
Escrow Holder thereunder and to be bound by and perform the terms thereof as
such terms apply to Escrow Holder.

The undersigned hereby agrees to use commercially reasonable efforts to keep
confidential the existence and contents of, and the parties to, the Agreement,
and shall not disclose any such information to any third party, except to the
extent a disclosure is reasonably necessary (i) for Escrow Holder to enforce its
rights or defend itself in connection with the Agreement; (ii) for submissions
to any local, state, or federal regulatory body; or (iii) for compliance with a
valid order of a court or other governmental body having jurisdiction, or any
law, statute, or regulation, provided that, in the event of a disclosure under
clause (iii) above, Escrow Holder use commercially reasonable efforts to give
the parties to the Agreement reasonable prior written notice of such required
disclosure in order to permit such parties to seek confidential treatment of, or
a protective order preventing or limiting the disclosure or use of, the
information to be disclosed.

 

Dated: October     , 2010

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:

 

 

 

Print Name:

 

 

 

Its: Authorized Agent

 

-47-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

ATTACHMENT 1

BUYER’S CLOSING CONDITIONS

All initially capitalized terms not expressly defined when used in this
Attachment 1 shall have the meanings given to such terms in the Agreement.

1. Condition of Land. Subject to the provisions of Paragraph 21 of the
Agreement, the condition of the Land shall be substantially the same as of the
Close of Escrow as on the Effective Date, except for reasonable wear and tear
and any damages due to any act of any Buyer Party or any of Buyer’s Agents.

2. Condition of Title. The Title Company shall be committed to issue at the
Close of Escrow, upon payment of its regularly scheduled premium, an ALTA
Policy, in the amount of the Purchase Price showing title to the Land vested in
Buyer, subject only to the Permitted Encumbrances.

3. Seller’s Obligations. Seller shall have performed all of the covenants,
undertakings, and obligations to be performed by Seller pursuant to this
Agreement at or before the Close of Escrow. In addition, each Seller Party shall
have performed all of the covenants, undertakings, and obligations to be
performed by such Seller Party pursuant to any other contract or agreement with
any Buyer Party, and all of the conditions to the obligation of such Buyer Party
to perform fully under such other contract or agreement shall have been
satisfied or waived.

4. Seller’s Representations and Warranties. Seller’s representations and
warranties in Paragraph 16 of the Agreement shall be true and correct as of the
Close of Escrow.

5. South Redevelopment Plan / South OPA. Any conditions set forth in the South
Redevelopment Plan and/or the South OPA to the transfer of the Property from
Seller to Buyer shall have been satisfied, and the Redevelopment Agency shall
have delivered the Assignment of South OPA to Buyer or Escrow Holder, duly
executed by the Redevelopment Agency and acknowledged. In addition, Seller shall
have provided to the Redevelopment Agency any other agreements that the
Redevelopment Agency may reasonably require in connection with the transfer of
the Property from Seller to Buyer.

6. Acquired Square Footage / Tower Rights / Parking Rights. Seller shall have
provided to Buyer and/or the Master Developer any information, agreements,
and/or undertakings that may be reasonably necessary to comply with the Master
Developer Covenant and/or the Vesting Covenant, or to amend, restate, replace,
or supplement the Master Developer Covenant and/or the Vesting Covenant as they
apply to the Land, and shall have executed any other documents that Buyer may
reasonable require, in order (i) to transfer the Acquired Square Footage, the
Acquired Tower Rights, and the Acquired Parking Rights from Seller to Buyer,
(ii) to give Property Owner the right to Convey to any Other SFDC Owner any part
of the

 

ATTACHMENT 1

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Acquired Square Footage (or any part of the Other SFDC Square Footage previously
Conveyed to Property Owner), (iii) to give any Other SFDC Owner the right to
Convey to Property Owner any part of the Other SFDC Square Footage (or any part
of the Acquired Square Footage previously Conveyed to such Other SFDC Owner),
(iv) to give Property Owner the right to Convey to any Other SFDC Owner any part
of the Acquired Tower Rights (or any part of the Other SFDC Tower Rights
previously Conveyed to Property Owner), and (v) to give any Other SFDC Owner the
right to Convey to Property Owner any part of the Other SFDC Tower Rights (or
any part of the Acquired Tower Rights previously Conveyed to such Other SFDC
Owner). Seller also shall have caused any other ARE Owners that will own
property after the Close of Escrow within “Height Zone 5” (as defined in the
South Design for Development) to provide to Buyer and/or the Master Developer
any information, agreements, and/or undertakings that may be reasonably
necessary to ensure that Buyer may exercise the Acquired Tower Rights upon the
Close of Escrow.

7. Acquired Office Authorizations. Seller shall have provided to Buyer and/or
the City’s Planning Department and/or Zoning Administrator, and shall have
caused the other ARE Owners to provide to Buyer and/or the City’s Planning
Department and/or Zoning Administrator, any information, agreements, and/or
undertakings that may be reasonably necessary to allocate the Acquired Office
Authorizations to the Land.

8. Transfer(s) of Development Rights. Seller shall have caused the Blocks 26-27
Owner and/or the Blocks 41-43 Owner to Convey to Seller an aggregate of 65,000
square feet of gross (commercial) floor area, in the manner contemplated in, and
in accordance with, the Blocks 26-27 Covenant, the Blocks 41-43 Covenant, and
the Master Developer Covenant.

9. Seller’s Covenant. Seller shall have caused the other ARE Owners to provide
to Buyer written covenants that are substantively identical to the covenants
contained in Paragraphs 7.1.4, 7.1.5(a), and 7.1.6(a) of the Agreement.

10. Infrastructure Rights. Seller shall have provided to Buyer and/or the
Infrastructure Developer any information, agreements, and/or undertakings that
may be reasonably necessary to cause the Infrastructure Developer to consent to
the Assignment of Infrastructure Rights (which consent shall include an
agreement from the Infrastructure Developer that, after the Close of Escrow,
Infrastructure Developer’s obligations with respect to the Infrastructure Rights
shall be direct obligations to Buyer).

11. Construction Obligations. Seller and Buyer shall have agreed to the terms
and conditions of the Agreement Regarding Construction Obligations.

12. Oil Company Agreements. Seller shall have provided to Buyer and/or the Oil
Companies any information, agreements, and/or undertakings that may be
reasonably necessary to satisfy any conditions set forth in the Oil Company
Agreements (i) to assign the Oil Company Agreements from Seller to Buyer, and
(ii) to the release of Seller from any further responsibility for any
obligations under any of the Oil Company Agreements.

 

ATTACHMENT 1

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

13. No Moratoria. No moratorium, statute, regulation, ordinance, or federal,
state, or local legislation, and no order, judgment, ruling, or decree of any
Governmental Authority, shall have been enacted, adopted, issued, entered, or
pending that would materially and adversely affect Buyer’s intended use of the
Property.

14. No Bankruptcy. No action or proceeding shall have been commenced by or
against Seller under the federal bankruptcy code or any state law for the relief
of debtors or for the enforcement of the rights of creditors, and no attachment,
execution, lien, or levy shall have attached to or been issued with respect to
any portion of the Property.

 

ATTACHMENT 1

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

ATTACHMENT 2

SELLER’S CLOSING CONDITIONS

All initially capitalized terms not expressly defined when used in this
Attachment 2 shall have the meanings given to such terms in the Agreement.

1. Buyer’s Obligations. Buyer shall have performed all of the covenants,
undertakings, and obligations to be performed by Buyer pursuant to this
Agreement at or before the Close of Escrow (including, but not limited to, the
obligation to deposit with Escrow Holder all funds required under this
Agreement). In addition, each Buyer Party shall have performed all of the
covenants, undertakings, and obligations to be performed by such Buyer Party
pursuant to any other contract or agreement with any Seller Party, and all of
the conditions to the obligation of such Seller Party to perform fully under
such other contract or agreement shall have been satisfied or waived.

2. Buyer’s Representations and Warranties. Buyer’s representations and
warranties in Paragraph 17 of the Agreement shall be true and correct as of the
Close of Escrow.

3. South Redevelopment Plan / South OPA. Any conditions set forth in the South
Redevelopment Plan and/or the South OPA (i) to the transfer of the Property from
Seller to Buyer, and (ii) to the release of Seller from any obligations under
the South Redevelopment Plan and/or the South OPA applicable to the Property,
shall have been satisfied, and the Redevelopment Agency shall have delivered the
Assignment of South OPA to Seller or Escrow Holder, duly executed by the
Redevelopment Agency and acknowledged. In addition, Buyer shall have provided to
the Redevelopment Agency any other information, agreements, and/or undertakings
that the Redevelopment Agency may reasonably require in connection with the
transfer of the Property from Seller to Buyer and/or the release of Seller from
any obligations under the South Redevelopment Plan and/or the South OPA
applicable to the Property.

4. Acquired Square Footage / Tower Rights / Parking Rights. Buyer shall have
provided to Seller and/or the Master Developer any information, agreements,
and/or undertakings that may be reasonably necessary to comply with the Master
Developer Covenant and/or the Vesting Covenant, or to amend, restate, or replace
the Master Developer Covenant and/or the Vesting Covenant as they apply to the
Land, in order to transfer the Acquired Square Footage, the Acquired Tower
Rights, and the Acquired Parking Rights from Seller to Buyer.

5. ARE Retained Office Authorizations. Buyer shall have provided to Seller
and/or the City’s Planning Department and/or Zoning Administrator, any
information, agreements, and/or undertakings that may be reasonably necessary to
allocate the Acquired Office Authorizations to the Land and to retain the ARE
Retained Office Authorizations within the ARE Office Space District.

 

ATTACHMENT 2

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

6. Infrastructure Rights. Buyer shall have provided to Seller and/or the
Infrastructure Developer any information, agreements, and/or undertakings that
may be reasonably necessary to cause the Infrastructure Developer to consent to
the Assignment of Infrastructure Rights (which consent shall include an
agreement from the Infrastructure Developer that, after the Close of Escrow,
Infrastructure Developer’s obligations with respect to the Infrastructure Rights
shall be direct obligations to Buyer).

7. Construction Obligations. Seller and Buyer shall have agreed to the terms and
conditions of the Agreement Regarding Construction Obligations.

8. Oil Company Agreements. Buyer shall have provided to Seller and/or the Oil
Companies any information, agreements, and/or undertakings that may be
reasonably necessary to satisfy any conditions set forth in the Oil Company
Agreements (i) to assign the Oil Company Agreements from Seller to Buyer, and
(ii) to the release of Seller from any further responsibility for any
obligations under any of the Oil Company Agreements.

9. Infrastructure CFD Bond Disclosure Certificate. Buyer shall have provided to
Seller and/or the Redevelopment Agency any information, agreements, and/or
undertakings that may be reasonably necessary to cause the Redevelopment Agency
to release Seller from any obligations under the Infrastructure CFD Bond
Disclosure Certificate.

10. No Bankruptcy. No action or proceeding shall have been commenced by or
against Buyer under the federal bankruptcy code or any state law for the relief
of debtors or for the enforcement of the rights of creditors, and no attachment,
execution, lien, or levy shall have attached to or been issued with respect to
any portion of any funds deposited with Escrow Holder under this Agreement.

 

ATTACHMENT 2

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Real property in the City of San Francisco, County of San Francisco, State of
California, described as follows:

PARCEL ONE:

LOT 1, BLOCK 8722, AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF MISSION BAY”,
RECORDED JULY 19, 1999, IN BOOK Z OF MAPS, PAGES 97-119, IN THE OFFICE OF THE
RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA, AS CORRECTED BY
THAT CERTAIN “CERTIFICATE OF CORRECTION” RECORDED SEPTEMBER 16, 2002, IN
REEL I223, IMAGE 596, AS INSTRUMENT NUMBER 2002-H244619 AND IN BOOK/REEL I926,
PAGE/IMAGE 0376, AS INSTRUMENT NUMBER 2005-H985511, IN THE OFFICE OF SUCH
RECORDER.

EXCEPTING THEREFROM, THE FOLLOWING:

AS EXCEPTED AND RESERVED BY THE ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY, A
DELAWARE CORPORATION (“SANTA FE”), IN THAT CERTAIN GRANT DEED DATED JANUARY 21,
1987, RECORDED MARCH 31, 1987, IN REEL E309, IMAGE 1138, SERIES NO. D966411,
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA,
FROM THOSE PORTIONS OF THE ABOVE DESCRIBED REAL PROPERTY LYING WITHIN THE
BOUNDARIES OF THE PARCELS DESCRIBED THEREIN, THE FOLLOWING:

ALL MINERALS, INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, OIL, GAS AND
OTHER HYDROCARBON SUBSTANCES, AS WELL AS METALLIC OR OTHER SOLID MINERALS,
PROVIDED THAT SANTA FE SHALL NOT HAVE THE RIGHT TO GO UPON OR USE THE SURFACE OF
SAID LAND, OR ANY PART THEREOF, FOR THE PURPOSE OF DRILLING FOR, MINING, OR
OTHERWISE REMOVING, ANY OF SAID MINERALS. SANTA FE MAY, HOWEVER, AND RESERVES
THE RIGHT TO, REMOVE ANY OF SAID MINERALS FROM SAID LAND BY MEANS OF WELLS,
SHAFTS, TUNNELS, OR OTHER MEANS OF ACCESS TO SAID MINERALS WHICH MAY BE
CONSTRUCTED, DRILLED OR DUG FROM OTHER LAND, PROVIDED THAT THE EXERCISE OF SUCH
RIGHTS BY SANTA FE SHALL IN NO WAY INTERFERE WITH OR IMPAIR THE USE OF THE
SURFACE OF THE ABOVE DESCRIBED REAL PROPERTY OR OF ANY IMPROVEMENTS THEREON.

AS EXCEPTED AND RESERVED FOREVER BY THE STATE OF CALIFORNIA IN THAT CERTAIN
PATENT DATED JUNE 14, 1999, TO THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER
CITY AND COUNTY, IN TRUST, RECORDED JULY 19, 1999, IN REEL H429, IMAGE 507,
SERIES NO. 99-G622155-00, OFFICIAL RECORDS OF THE

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, FROM THAT PORTION OF THE
ABOVE DESCRIBED REAL PROPERTY LYING WITHIN THE BOUNDARIES OF MINERAL RIGHTS
PARCEL 11 DESCRIBED IN SUCH PATENT, THE FOLLOWING:

ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED IN THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 11,
INCLUDING, BUT NOT LIMITED TO, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE
SOLE, EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE, AND DISPOSE OF
THOSE MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE STATE OF CALIFORNIA OR TO
ITS SUCCESSORS AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF
THE ABOVE REFERRED TO MINERAL RIGHTS PARCEL 11, AND IN SUCH MANNER AS NOT TO
DAMAGE THE SURFACE THEREOF OR TO INTERFERE WITH THE USE THEREOF BY THE CITY AND
COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND ASSIGNEES; PROVIDED, HOWEVER, THAT
THE STATE OF CALIFORNIA, ITS SUCCESSORS AND ASSIGNS, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CITY AND COUNTY OF SAN FRANCISCO, ITS SUCCESSORS AND
ASSIGNEES, SHALL NOT CONDUCT ANY MINING ACTIVITIES OF ANY NATURE WHATSOEVER
ABOVE A PLANE LOCATED FIVE HUNDRED FEET (500’) BELOW THE SURFACE OF THE ABOVE
REFERRED TO MINERAL RIGHTS PARCEL 11.

FURTHER EXCEPTING THEREFROM THAT PORTION THEREOF DESCRIBED IN THAT CERTAIN GRANT
DEED DATED OCTOBER 25, 2002, EXECUTED BY CATELLUS DEVELOPMENT CORPORATION, A
DELAWARE CORPORATION, TO THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER CITY
AND COUNTY, RECORDED DECEMBER 11, 2002, IN BOOK I281, PAGE 340, INSTRUMENT
NO. 2002-H309022, IN THE OFFICE OF SUCH RECORDER.

ASSESSOR’S PARCEL NUMBER: LOT 001, BLOCK 8722 (A PORTION)

PARCEL TWO:

THAT CERTAIN REAL PROPERTY DESCRIBED IN THAT CERTAIN QUITCLAIM DEED DATED
NOVEMBER 5, 2002, EXECUTED BY THE CITY AND COUNTY OF SAN FRANCISCO, A CHARTER
CITY AND COUNTY, TO CATELLUS DEVELOPMENT CORPORATION, A DELAWARE CORPORATION,
RECORDED DECEMBER 11, 2002, IN BOOK I281, PAGE 341, INSTRUMENT
NO. 2002-H309023-00, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

THE LOT AND BLOCK HEREINAFTER MENTIONED ARE IN ACCORDANCE WITH THAT CERTAIN MAP
ENTITLED “MAP OF MISSION BAY”, RECORDED JULY 19, 1999,

 

EXHIBIT A

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IN BOOK Z OF MAPS, PAGES 97-119, IN THE OFFICE OF THE RECORDER OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA.

COMMENCING AT THE MOST SOUTHWESTERLY CORNER OF PARCEL 28, AS SAID PARCEL IS
DESCRIBED IN THE QUITCLAIM DEED TO THE CITY AND COUNTY OF SAN FRANCISCO,
RECORDED JULY 19, 1999, IN BOOK H429, PAGE 512 (INSTRUMENT NO. 99-G622160)
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO, SAID POINT OF
COMMENCEMENT ALSO BEING THE MOST SOUTHWESTERLY CORNER OF BLOCK 8722, LOT 2 AS
SHOWN ON SAID MAP (Z MAPS 97);

THENCE, EASTERLY ALONG THE SOUTHERLY LINE OF SAID PARCEL 28, SAID LINE ALSO
BEING THE SOUTHERLY LINE OF SAID LOT 2, NORTH 86º 49’ 04” EAST 10.91 FEET TO THE
POINT OF BEGINNING;

THENCE, ALONG THE EXTERIOR BOUNDARY OF SAID PARCEL 28, SAID LINES ALSO BEING THE
EXTERIOR BOUNDARY OF SAID LOT 2, THE FOLLOWING THREE (3) COURSES:

1) NORTH 86º 49’ 04” EAST, 18.25 FEET,

2) NORTH 03º 10’ 56” WEST, 20.00 FEET, TO A POINT ON THE ARC OF A NON-TANGENT
CURVE CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 24.16 FEET, TO WHICH POINT A
RADIAL LINE BEARS SOUTH 03º 10’ 56” EAST,

3) WESTERLY AND NORTHWESTERLY ALONG SAID CURVE, HAVING A RADIUS OF 24.16 FEET,
THROUGH A CENTRAL ANGLE OF 53º 55’ 35”, AN ARC DISTANCE OF 22.74 FEET, TO A
POINT THAT BEARS NORTH 05º 37’ 34” WEST FROM SAID POINT OF BEGINNING;

THENCE, LEAVING SAID EXTERIOR BOUNDARY OF PARCEL 28 AND SAID LOT 2, SOUTH 05º
37’ 34” EAST, 29.96 FEET, TO THE POINT OF BEGINNING.

ASSESSOR’S PARCEL NUMBER: LOT 008, BLOCK 8722

 

EXHIBIT A

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

EXHIBIT B

DEVELOPMENT ENTITLEMENTS

The following constitute the Development Entitlements:

1. The Final Mission Bay Subsequent Environmental Impact Report certified on
September 17, 1998, by the Planning Commission of the City and County of San
Francisco, California (the “City”) by Motion No. 14696.

2. The Mission Bay South Design for Development adopted on September 17, 1998,
by the Commission of the Redevelopment Agency of the City and County of San
Francisco (the “Redevelopment Agency”) by Resolution No. 191-98, as the same may
be amended from time to time.

3. The Mission Bay Subdivision Ordinance adopted on October 26, 1998, by the
City’s Board of Supervisors by Ordinance No. 329-98, as the same may be amended
from time to time.

4. The Mission Bay South Redevelopment Plan adopted on November 2, 1998, by the
City’s Board of Supervisors by Ordinance No. 335-98, as the same may be amended
from time to time.

5. The Mission Bay South Owner Participation Agreement dated November 16, 1998,
between the Redevelopment Agency and Catellus Development Corporation (“CDC”),
including all Attachments thereto, as the same may be amended from time to time
(authorized on September 17, 1998, by the Redevelopment Agency Commission by
Resolution No. 193-98).

6. The Mission Bay Subdivision Regulations adopted on November 18, 1998, by the
City’s Department of Public Works, as the same may be amended from time to time.

7. Transportation Management Association Strategic Plan and Organizational
Structure dated May 5, 1999, as the same may be amended from time to time.

8. The Risk Management Plan dated May 11, 1999, for the Mission Bay Area, San
Francisco, California, as the same may be amended from time to time (approved on
May 12, 1999, by the State of California Regional Water Quality Control Board
for the San Francisco Bay Region (the “Regional Board”)).

9. Mission Bay South Plan Area Streetscape Master Plan dated December 15, 1999,
as the same may be amended from time to time (approved by the Redevelopment
Agency Commission by Resolution No. 06-2000).

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

10. The Covenant and Environmental Restriction on Property made for the benefit
of the Regional Board by the City and by the City, acting by and through the San
Francisco Port Commission, dated as of February 3, 2000, and recorded in the
Official Records of San Francisco County, California (the “Official Records”) on
March 21, 2000, as Document No. 2000-G748551.

11. The Covenant and Environmental Restriction on Property made for the benefit
of the Regional Board by CDC dated as of February 23, 2000, and recorded in the
Official Records on March 21, 2000, as Document No. 2000-G748552.

12. Signage Master Plan Application dated June 27, 2000, as the same may be
amended from time to time (approved by the Redevelopment Agency Commission by
Resolution No. 101-2000).

13. Permit No. 5-00 issued on December 12, 2000, by the San Francisco Bay
Conservation and Development Commission, as the same may be amended from time to
time (“BCDC Permit”). A copy of the BCDC Permit, as amended through November 16,
2001 (Amendment No. Two), was recorded in the Official Records on December 10,
2001, as Document No. 2001-H066919.

14. Major Phase Submittal, Development Blocks 29, 30, 31 & 32, Mission Bay
South, submitted to the Redevelopment Agency on May 25, 2006, and authorized by
the Redevelopment Agency Commission on June 20, 2006, by Resolution No. 84-2006,
as the same may be amended from time to time.

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

LIST OF ATTACHMENTS

 

ATTACHMENT 1

  

    BUYER’S CLOSING CONDITIONS

ATTACHMENT 2

  

    SELLER’S CLOSING CONDITIONS

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

LIST OF EXHIBITS

 

EXHIBIT A

  

LEGAL DESCRIPTION OF PROPERTY

EXHIBIT B

  

DEVELOPMENT ENTITLEMENTS

EXHIBIT C-1

  

PERMITTED ENCUMBRANCES

EXHIBIT C-2

  

PRO FORMA POLICY

EXHIBIT D

  

FORM OF ASSIGNMENT OF SOUTH OPA

EXHIBIT E

  

FORM OF ASSIGNMENT OF INFRASTRUCTURE RIGHTS

EXHIBIT F-1

  

FORM OF CALIFORNIA AFFIDAVIT

EXHIBIT F-2

  

FORM OF FIRPTA CERTIFICATE

EXHIBIT G

  

IDENTIFICATION OF ENVIRONMENTAL REPORT(S)

EXHIBIT H

  

FORM OF GRANT DEED

EXHIBIT I-1

  

SUMMARY OF ARTICLE 22A OF SAN FRANCISCO HEALTH CODE

EXHIBIT I-2

  

NATURAL HAZARDS STATEMENT

EXHIBIT J

  

FORM OF AGREEMENT REGARDING SUCCESSOR PROJECT LABOR AGREEMENT

EXHIBIT K

  

INSPECTION AGREEMENT

EXHIBIT L

  

NOTICES OF SPECIAL TAX

 